Exhibit 10.1

 

 

 

 

 

 

MALIBU BOATS HOLDINGS, LLC

 

 

FIRST AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

Dated as of February 5, 2014

THE LIMITED LIABILITY COMPANY INTERESTS IN MALIBU BOATS HOLDINGS, LLC HAVE NOT
BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, THE
SECURITIES LAWS OF ANY STATE OR ANY OTHER APPLICABLE SECURITIES LAWS AND ARE
BEING SOLD IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND SUCH LAWS. SUCH INTERESTS MUST BE ACQUIRED FOR INVESTMENT
ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR
TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY
APPLICABLE SECURITIES LAWS OF ANY STATE AND ANY OTHER APPLICABLE SECURITIES
LAWS; (II) THE TERMS AND CONDITIONS OF THIS FIRST AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT; AND (III) ANY OTHER TERMS AND CONDITIONS AGREED TO
IN WRITING BETWEEN THE MANAGING MEMBER AND THE APPLICABLE MEMBER. THE LIMITED
LIABILITY COMPANY INTERESTS MAY NOT BE TRANSFERRED OF RECORD EXCEPT IN
COMPLIANCE WITH SUCH LAWS, THIS FIRST AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT, AND ANY OTHER TERMS AND CONDITIONS AGREED TO IN WRITING BY
THE MANAGING MEMBER AND THE APPLICABLE MEMBER. THEREFORE, PURCHASERS AND OTHER
TRANSFEREES OF SUCH LIMITED LIABILITY COMPANY INTERESTS WILL BE REQUIRED TO BEAR
THE RISK OF THEIR INVESTMENT OR ACQUISITION FOR AN INDEFINITE PERIOD OF TIME.

 

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I ORGANIZATIONAL MATTERS

     2   

1.1

 

Formation of the Company

     2   

1.2

 

First Amended and Restated Limited Liability Company Agreement

     2   

1.3

 

Name

     2   

1.4

 

Purpose; Powers

     2   

1.5

 

Principal Office; Registered Office

     2   

1.6

 

Term

     3   

1.7

 

Existence and Good Standing; Foreign Qualification

     3   

1.8

 

No State Law Partnership

     3   

1.9

 

Admission

     3   

ARTICLE II CAPITALIZATION; ADMISSION OF MEMBERS; CAPITAL ACCOUNTS

     4   

2.1

 

Capitalization

     4   

2.2

 

Admission of Members; Additional Members

     6   

2.3

 

Capital Accounts

     7   

2.4

 

Negative Capital Accounts

     7   

2.5

 

No Withdrawal

     7   

2.6

 

Loans From Members

     7   

2.7

 

No Right of Partition

     8   

2.8

 

Non-Certification of Units; Legend; Units Are Securities

     8   

ARTICLE III DISTRIBUTIONS

     8   

3.1

 

Distributions

     8   

3.2

 

Successors

     8   

3.3

 

Distributions In-Kind

     8   

3.4

 

Tax-Related Distributions

     8   

3.5

 

Unvested Units

     9   

ARTICLE IV ALLOCATIONS

     10   

4.1

 

Allocations

     10   

4.2

 

Special Allocations

     10   

4.3

 

Tax Allocations

     11   

4.4

 

Members’ Tax Reporting

     12   

4.5

 

Indemnification and Reimbursement for Payments on Behalf of a Member

     12   

ARTICLE V MANAGEMENT; RIGHTS AND DUTIES OF MEMBERS

     12   

5.1.

 

Managing Member: Delegation of Authority and Duties

     12   

5.2.

 

Officers

     13   

5.3.

 

Devotion of Time; Fiduciary Duties; Company Opportunities; Other Activities

     14   

5.4.

 

No Liability of Members and Officers

     15   

5.5.

 

Exculpation and Indemnification

     15   

5.6.

 

Insurance

     16   

5.7.

 

Investment Representations of Members

     16   

 

i



--------------------------------------------------------------------------------

ARTICLE VI TAX MATTERS

     16   

6.1

 

Preparation of Tax Returns

     16   

6.2

 

Tax Elections

     17   

6.3

 

Tax Controversies

     17   

6.4

 

Tax Allocations

     17   

6.5

 

Fiscal Year

     17   

6.6

 

Books and Records; Fiscal Year

     17   

6.7

 

Reports

     17   

ARTICLE VII TRANSFER OF UNITS; SUBSTITUTE MEMBERS; REGISTRATION RIGHTS

     18   

7.1

 

Restrictions on Transfers

     18   

7.2

 

Recognition of Transfer; Substituted and Additional Members

     18   

7.3

 

Expense of Transfer; Indemnification

     19   

7.4

 

Additional Requirements

     20   

7.5

 

Mandatory Exchange

     20   

7.6

 

Registration Rights

     20   

ARTICLE VIII DISSOLUTION AND LIQUIDATION; WITHDRAWAL

     24   

8.1

 

Dissolution

     24   

8.2

 

Liquidation and Termination

     24   

8.3

 

Complete Distribution

     25   

8.4

 

Cancellation of Certificate

     25   

8.5

 

Reasonable Time for Winding Up

     25   

8.6

 

Return of Capital

     25   

8.7

 

HSR Act

     25   

8.8

 

Member Withdrawal

     25   

ARTICLE IX GENERAL PROVISIONS

     25   

9.1

 

Power of Attorney

     25   

9.2

 

Amendments

     26   

9.3

 

Remedies

     27   

9.4

 

Successors and Assigns

     28   

9.5

 

Severability

     28   

9.6

 

Counterparts

     28   

9.7

 

Applicable Law

     28   

9.8

 

Addresses and Notices

     28   

9.9

 

Creditors

     28   

9.10

 

Waiver

     29   

9.11

 

Further Action

     29   

9.12

 

Entire Agreement

     29   

9.13

 

Delivery by Facsimile or Email

     29   

9.14

 

Spousal Consent

     29   

ARTICLE X DEFINITIONS

     29   

10.1

 

Definitions

     29   

10.2

 

Interpretative Matters

     38   

 

ii



--------------------------------------------------------------------------------

SCHEDULE A    Schedule of Members SCHEDULE B    Consent of Spouse and Proxy

 

iii



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

MALIBU BOATS HOLDINGS, LLC,

A DELAWARE LIMITED LIABILITY COMPANY

This FIRST AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) of Malibu Boats Holdings, LLC, a Delaware limited liability company
(the “Company”), dated and effective as of February 5, 2014 (the “Effective
Date”), is adopted, executed and agreed to, for good and valuable consideration,
by and among the Company and each other Person who is or at any time becomes a
Member in accordance with the terms of this Agreement and the Act. Any reference
in this Agreement to any Member shall include such Member’s Successors in
Interest to the extent such Successors in Interest have become Substituted
Members in accordance with the provisions of this Agreement.

RECITALS:

WHEREAS, the Company was formed as a limited liability company under the Act by
filing a Certificate of Formation (the “Certificate”) with the Secretary of
State of the State of Delaware on July 6, 2006;

WHEREAS, the Company’s members entered into the Limited Liability Company
Agreement of the Company, dated August 7, 2006, as amended from time to time,
including as amended by that certain Consent and Amendment, dated November 6,
2013 (the “Original Agreement”);

WHEREAS, Malibu Boats, Inc., a Delaware corporation (“Malibu Boats”) has entered
into an underwriting agreement (i) to issue and sell to the several Underwriters
named therein (the “Underwriters”) shares of Class A Common Stock and (ii) to
make a public offering of such shares of Class A Common Stock (collectively, the
“IPO”);

WHEREAS, in connection with the IPO, it is contemplated that pursuant to this
Agreement (i) immediately prior to consummation of the IPO (the “Effective
Time”), all of the outstanding limited liability company interests in the
Company will be converted into the number of Units set forth opposite each
Member’s name in Schedule A attached hereto and (ii) immediately after the IPO,
Malibu Boats will purchase newly-issued Units from the Company and a number of
outstanding Units from the Members using the net proceeds from the IPO
(collectively, the “IPO Transactions”); and

WHEREAS, the Company and the Members set forth on Schedule A attached hereto now
wish to amend and restate the Original Agreement as set forth herein to give
effect to the IPO Transactions and to reflect the admission of Malibu Boats as a
Member and as sole managing member of the Company.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto, each intending to be legally bound, agree
as follows:

ARTICLE I

ORGANIZATIONAL MATTERS

1.1 Formation of the Company. The Company was formed on July 6, 2006 as a
Delaware limited liability company pursuant to the provisions of the Act.

1.2 First Amended and Restated Limited Liability Company Agreement. The Members
agree to continue the Company as a limited liability company under the Act, upon
the terms and subject to the conditions set forth in this Agreement. The rights,
powers, duties, obligations and liabilities of the Members shall be determined
pursuant to the Act and this Agreement. To the extent that the rights, powers,
duties, obligations and liabilities of any Members are different by reason of
any provision of this Agreement than they would be in the absence of such
provision, this Agreement shall, to the extent permitted by the Act, control.

1.3 Name. The name of the Company shall be “Malibu Boats Holdings, LLC.” The
Managing Member may change the name of the Company at any time and from time to
time. Prompt notification of any such change shall be given to all Members. The
Company’s business may be conducted under its name or any other name or names
deemed advisable by the Managing Member.

1.4 Purpose; Powers.

(a) General Powers. The nature of the business or purposes to be conducted or
promoted by the Company is to engage in any lawful act or activity for which
limited liability companies may be organized under the Act. The Company may
engage in any and all activities necessary, desirable or incidental to the
accomplishment of the foregoing. Notwithstanding anything herein to the
contrary, nothing set forth herein shall be construed as authorizing the Company
to possess any purpose or power, or to do any act or thing, forbidden by law to
a limited liability company organized under the laws of the State of Delaware.

(b) Company Action. Subject to the provisions of this Agreement and except as
prohibited by applicable law, (i) the Company may, with the approval of the
Managing Member, enter into and perform any and all documents, agreements and
instruments, all without any further act, vote or approval of any Member, and
(ii) the Managing Member may authorize any Person (including any Member or
Officer) to enter into and perform any document, agreement or instrument on
behalf of the Company.

1.5 Principal Office; Registered Office. The registered office of the Company
required by the Act to be maintained in the State of Delaware shall be the
office of the initial registered agent named in the Certificate or such other
office (which need not be a place of business of the Company) as the Managing
Member may designate from time to time in the manner provided by law. The
principal office of the Company shall be at such place as the Managing Member
may from time to time designate, which need not be in the State of Delaware, and
the Company shall maintain records at such place. The Company may maintain
offices at such other place or places as the Managing Member deems advisable.
Prompt notice of any change in the principal office shall be given to all
Members.

 

2



--------------------------------------------------------------------------------

1.6 Term. The term of the Company commenced on the date the Certificate of
Formation was filed with the office of the Secretary of State of the State of
Delaware and shall continue in existence perpetually until termination or
dissolution in accordance with the provisions of Article VIII.

1.7 Existence and Good Standing; Foreign Qualification. The Managing Member may
take all action which may be necessary or appropriate (i) for the continuation
of the Company’s valid existence as a limited liability company under the laws
of the State of Delaware (and of each other jurisdiction in which such existence
is necessary to enable the Company to conduct the business in which it is
engaged) and (ii) for the maintenance, preservation and operation of the
business of the Company in accordance with the provisions of this Agreement and
applicable laws and regulations. The Managing Member may file or cause to be
filed for recordation in the office of the appropriate authorities of the State
of Delaware, and in the proper office or offices in each other jurisdiction in
which the Company is formed or qualified, such certificates (including
certificates of limited liability companies and fictitious name certificates)
and other documents as are required by the applicable statutes, rules or
regulations of any such jurisdiction or as are required to reflect the identity
of the Members and the amounts of their respective capital contributions. The
Managing Member may cause Company to comply, to the extent procedures are
available and those matters are reasonably within the control of the Officers,
with all requirements necessary to qualify the Company as a foreign limited
liability company in each jurisdiction where its assets or operations require it
to be so qualified.

1.8 No State Law Partnership.

(a) No Partnership. The Members intend that the Company shall not be a
partnership (including a limited partnership) or joint venture, and that no
Member or Officer shall be a partner or joint venturer of any other Member or
Officer by virtue of this Agreement, for any purposes other than as is set forth
in the last sentence of this Section 1.8, and this Agreement shall not be
construed to the contrary.

(b) Tax Partnership. The Members intend that the Company shall be treated as a
partnership for federal and, if applicable, state or local income tax purposes,
and each Member and the Company shall file all tax returns and shall otherwise
take all tax and financial reporting positions in a manner consistent with such
treatment. So long as the Company is treated as a partnership for federal income
tax purposes, to ensure that Units are not traded on an established securities
market within the meaning of Treasury Regulations Section 1.7704-1(b) or readily
tradable on a secondary market or the substantial equivalent thereof within the
meaning of Regulations Section 1.7704-1(c), notwithstanding anything to the
contrary contained herein, (i) the Company shall not participate in the
establishment of any such market or the inclusion of its Units thereon, and
(ii) the Company shall not recognize any Transfer made on any such market by:
(A) redeeming the Transferor Member (in the case of a redemption or repurchase
by the Company); or (B) admitting the Transferee as a Member or otherwise
recognizing any rights of the Transferee, such as a right of the Transferee to
receive Company distributions (directly or indirectly) or to acquire an interest
in the capital or profits of the Company.

1.9 Admission. The Managing Member is hereby admitted as a Member of the Company
upon its execution of a counterpart signature page to this Agreement and each
member of the Company immediately prior to the effectiveness of this Agreement
shall continue as a Member hereunder.

 

3



--------------------------------------------------------------------------------

ARTICLE II

CAPITALIZATION; ADMISSION OF MEMBERS; CAPITAL ACCOUNTS

2.1 Capitalization.

(a) Units; Capitalization. Each Member’s interest in the Company, including such
Member’s interest, if any, in the capital, income, gains, losses, deductions and
expenses of the Company shall be represented by units of limited liability
company interest (each a “Unit”). As of the Effective Time, the Company shall
have one authorized class of Units. All Units shall have identical rights and
privileges in all respects. The Company shall have the authority to issue an
unlimited number of Units.

(b) Schedule of Units and Members. At the Effective Time, all of the Class A
Units, Class B Units and Class M Units (each as defined in the Original
Agreement) issued and outstanding immediately prior to the Effective Time are
hereby automatically converted into the number of Units of the Company set forth
opposite each Member’s name in Schedule A attached hereto. Immediately after the
IPO, Malibu Boats will contribute the net proceeds thereof to the Company in
exchange for 5,357,143 Units of the Company.

(c) Issuance of Additional Units. The Managing Member shall have the right to
cause the Company to issue and/or create and issue at any time after the date
hereof, and for such amount and form of consideration as the Managing Member may
determine, additional Units or other Equity Securities of the Company (including
creating classes or series thereof having such powers, designations, preferences
and rights as may be determined by the Managing Member), subject to Section 9.2.
The Managing Member shall have the power to make such amendments to this
Agreement in order to provide for such powers, designations, preferences and
rights as the Managing Member in its discretion deems necessary or appropriate
to give effect to such additional authorization or issuance in accordance with
the provisions of this Section 2.1(c) and Section 9.2.

(i) If, following the IPO, Malibu Boats issues shares of Class A Common Stock
(other than an issuance of the type covered by Section 2.1(c)(ii) or in
connection with an exchange of any Units pursuant to the terms of the Exchange
Agreement), Malibu Boats shall promptly contribute to the Company all the net
proceeds and property (if any) received by Malibu Boats with respect to such
Class A Common Stock. Upon the contribution by Malibu Boats to the Company of
all of such net proceeds and property (if any) so received by Malibu Boats, the
Managing Member shall cause the Company to issue a number of Units equal to the
number of shares of Class A Common Stock issued, registered in the name of
Malibu Boats, such that, at all times, the number of Units held by Malibu Boats
equals the number of outstanding shares of Class A Common Stock.

 

4



--------------------------------------------------------------------------------

(ii) At any time Malibu Boats issues one or more shares of Class A Common Stock
in connection with an equity incentive program, whether such share or shares are
issued upon exercise (including cashless exercise) of an option, settlement of a
restricted stock unit, as restricted stock or otherwise, the Managing Member
shall cause the Company to issue an equal number of Units, registered in the
name of Malibu Boats; provided that Malibu Boats shall be required to contribute
all (but not less than all) the net proceeds and property (if any) received by
Malibu Boats from or otherwise in connection with such issuance of one or more
shares of Class A Common Stock, including the exercise price of any option
exercised, to the Company. If any such shares of Class A Common Stock so issued
by Malibu Boats in connection with an equity incentive program are subject to
vesting or forfeiture provisions, then the Units that are issued by the Company
to Malibu Boats in connection therewith in accordance with the preceding
provisions of this Section 2.1(c)(ii) shall be subject to vesting or forfeiture
on the same basis; if any of such shares of Class A Common Stock vest or are
forfeited, then an equal number of Units issued by the Company in accordance
with the preceding provisions of this Section 2.1(c)(ii) shall automatically
vest or be forfeited. Any cash or property held by either Malibu Boats or the
Company or on either’s behalf in respect of dividends paid on restricted Class A
Common Stock that fail to vest shall be returned to the Company upon the
forfeiture of such restricted Class A Common Stock.

(iii) For purposes of this Section 2.1(c), “net proceeds” means gross proceeds
to Malibu Boats from the issuance of Class A Common Stock or other securities
less all bona fide out-of-pocket expenses of Malibu Boats, the Company and their
respective Subsidiaries in connection with such issuance.

(d) Repurchase or Redemption of Class A Common Stock. If, at any time, any
shares of Class A Common Stock are repurchased or redeemed (whether by exercise
of a put or call, pursuant to an open market purchase, automatically or by means
of another arrangement) by Malibu Boats for cash and subsequently cancelled,
then the Managing Member shall cause the Company, immediately prior to such
repurchase or redemption of Class A Common Stock, to redeem an equal number of
Units held by Malibu Boats, at an aggregate redemption price equal to the
aggregate purchase or redemption price of the Class A Common Stock being
repurchased or redeemed by Malibu Boats (plus any expenses related thereto) and
upon such other terms as are the same for the Class A Common Stock being
repurchased or redeemed by Malibu Boats.

(e) Changes in Class A Common Stock. Any subdivision (by stock split, stock
dividend, reclassification, recapitalization or otherwise) or combination (by
reverse stock split, reclassification, recapitalization or otherwise) of Class A
Common Stock shall be accompanied by an identical subdivision or combination, as
applicable, of Units.

(f) Safe Harbor Election.

(i) By executing this Agreement, each Member authorizes and directs the Company
to elect to have the “safe harbor” described in the proposed Revenue Procedure
set forth in Internal Revenue Service Notice 2005-43 (the “Notice”) apply to any
interest in the Company transferred to a service provider by the Company on or
after

 

5



--------------------------------------------------------------------------------

the effective date of such Revenue Procedure in connection with services
provided to the Company. For purposes of making such safe harbor election, the
Tax Matters Member is hereby designated as the “partner who has responsibility
for federal income tax reporting” by the Company and, accordingly, for execution
of a “safe harbor election” in accordance with Section 3.03(1) of the Notice.
The Company and each Member hereby agree to comply with all requirements of the
safe harbor described in the Notice, including the requirement that each Member
shall prepare and file all federal income tax returns reporting the income tax
effects of each safe harbor partnership interest issued by the Company in a
manner consistent with the requirements of the Notice.

(ii) Each Member authorizes the Tax Matters Member to amend Section 2.1(f) of
this Agreement to the extent necessary to achieve substantially the same tax
treatment with respect to any interest in the Company transferred to a service
provider by the Company in connection with services provided to the Company as
set forth in Section 4 of the Notice (e.g., to reflect changes from the rules
set forth in the Notice in subsequent Internal Revenue Service or Treasury
Department guidance); provided that such amendment is not materially adverse to
any Member (as compared with the after-tax consequences that would result if the
provisions of the Notice applied to all interests in the Company transferred to
a service provider by the Company in connection with services provided to the
Company).

2.2 Admission of Members; Additional Members.

(a) Schedule of Members. The Company shall maintain and keep at its principal
executive office a schedule of Members (attached hereto as Schedule A) on which
it shall set forth the names and address of each Member, the aggregate number of
Units of each class and the aggregate amount of cash Capital Contributions that
have been made by such Member at any time, as applicable, and the Fair Market
Value of any property other than cash contributed by such Member with respect to
the Units (including, if applicable, a description and the amount of any
liability assumed by the Company or to which contributed property is subject).

(b) Addition or Withdrawal of Members. The Managing Member shall cause
Schedule A to be amended from time to time to reflect the admission of any
Additional Member, the withdrawal or termination of any Member, receipt by the
Company of notice of any change of address of a Member or the occurrence of any
other event requiring amendment of Schedule A.

(c) Continuation of Vesting. Notwithstanding anything in this Agreement to the
contrary: (i) the Units held by any Member as a result of the conversion of
Class M Units (as defined in the Original Agreement) which as of the date hereof
are subject to any vesting, forfeiture, repurchase or similar provisions
pursuant to the Original Agreement or in any applicable management unit
subscription agreement or other agreement pursuant to which such unvested Units
were issued (in each case, “Unvested Units”) shall continue to be subject to
such vesting, forfeiture, repurchase or similar provisions; and (ii) no Member
may Transfer any Unvested Units, provided that a Member may Transfer Unvested
Units pursuant to and in accordance with the Exchange

 

6



--------------------------------------------------------------------------------

Agreement if the Member acknowledges and agrees in writing, in a form reasonably
satisfactory to the Managing Member, that any securities received in exchange
therefor shall continue to be subject to the vesting, forfeiture, repurchase or
similar provisions to which such Unvested Units are then subject. A Unit shall
cease to be an Unvested Unit at such time as such Unit ceases to be subject to
such vesting, forfeiture, repurchase or similar provisions. For the avoidance of
doubt, the IPO shall not be considered to be any type of “Change in Control”
event of the Company with respect to the vesting provisions of the Class M Units
or otherwise.

2.3 Capital Accounts.

(a) The Company shall maintain a separate capital account for each Member
according to the rules of Regulations Section 1.704-1(b)(2)(iv) (each a “Capital
Account”). The Capital Account of each Member shall be credited initially with
an amount equal to such Member’s cash contributions and the initial Gross Asset
Value of property contributed to the Company by the Member (net of any
liabilities securing such contributed property that the Company is considered to
assume or take subject to).

(b) The Capital Account of each Member shall (i) be credited with all Income and
Net Income allocated to such Member pursuant to Section 4.1 and Section 4.2, and
with the amount of cash and the initial Gross Asset Value of property
subsequently contributed to the Company by the Member (net of any liabilities
securing such contributed property that the Company is considered to assume or
take subject to) following the Effective Date, and (ii) be debited with all Loss
and Net Loss allocated to such Member pursuant to Section 4.1 and Section 4.2,
and with the amount of cash and the Gross Asset Value of any property (net of
liabilities assumed by such Member and liabilities to which such property is
subject) distributed by the Company to such Member.

(c) The Company may, upon the occurrence of the events specified in Regulations
Section 1.704-1(b)(2)(iv)(f), increase or decrease the Capital Accounts of the
Members in accordance with the rules of such Regulations and Regulations
Section 1.704-1(b)(2)(iv)(g) to reflect a revaluation of Company property.

2.4 Negative Capital Accounts. No Member shall be required to pay to any other
Member or the Company any deficit or negative balance that may exist from time
to time in such Member’s Capital Account (including upon and after dissolution
of the Company).

2.5 No Withdrawal. No Person shall be entitled to withdraw any part of such
Person’s Capital Contributions or Capital Account or to receive any Distribution
from the Company, except as expressly provided herein.

2.6 Loans From Members. Loans by Members to the Company shall not be considered
Capital Contributions. If any Member shall loan funds to the Company, then the
making of such loans shall not result in any increase in the Capital Account
balance of such Member. The amount of any such loans shall be a debt of the
Company to such Member and shall be payable or collectible in accordance with
the terms and conditions upon which such loans are made.

 

7



--------------------------------------------------------------------------------

2.7 No Right of Partition. No Member shall have the right to seek or obtain
partition by court decree or operation of law of any property of the Company or
any of its Subsidiaries or the right to own or use particular or individual
assets of the Company or any of its Subsidiaries, or, except as expressly
contemplated by this Agreement, be entitled to Distributions of specific assets
of the Company or any of its Subsidiaries.

2.8 Non-Certification of Units; Legend; Units Are Securities.

(a) Units shall be issued in non-certificated form; provided that the Managing
Member may cause the Company to issue certificates to a Member representing the
Units held by such Member. If any Unit certificate is issued, then such
certificate shall bear a legend substantially in the following form:

This certificate evidences Units representing an interest in Malibu Boats
Holdings, LLC and shall be a security within the meaning of Article 8 of the
Uniform Commercial Code.

The interest in Malibu Boats Holdings, LLC represented by this certificate is
subject to restrictions on transfer set forth in that certain First Amended and
Restated Limited Liability Company Agreement of Malibu Boats Holdings, LLC,
dated as of February 5, 2014, by and among Malibu Boats Holdings, LLC and each
of the members from time to time party thereto, as the same may be amended from
time to time.

(b) All Units will be “securities” within the meaning of Section 8-102(a)(15)
and as provided by Section 8-103(c) of the Uniform Commercial Code as in effect
from time to time in the State of Delaware or analogous provisions in the
Uniform Commercial Code in effect in any other jurisdiction.

ARTICLE III

DISTRIBUTIONS

3.1 Distributions. Distributions shall be made to the Members, after Tax
Distributions are made pursuant to Section 3.4 hereof, as and when determined by
the Managing Member, in accordance with their respective Units.

3.2 Successors. For purposes of determining the amount of Distributions, each
Member shall be treated as having made the Capital Contributions and as having
received the Distributions made to or received by its predecessors in respect of
any of such Member’s Units.

3.3 Distributions In-Kind. To the extent that the Company distributes property
in-kind to the Members, the Company shall be treated as making a Distribution
equal to the Fair Market Value of such property for purposes of Section 3.1 and
such property shall be treated as if it were sold for an amount equal to its
Fair Market Value. Any resulting gain or loss shall be allocated to the Members’
Capital Accounts in accordance with Section 4.1 and Section 4.2.

3.4 Tax-Related Distributions.

(a) Subject to the Act and to any restrictions contained in any agreement to
which the Company is bound and notwithstanding the provisions of Section 4.1, no
later

 

8



--------------------------------------------------------------------------------

than the tenth day following the end of each Quarterly Estimated Tax Period of
each calendar year, the Company shall, to the extent that the Company has cash
available therefor, make a Distribution in cash (each, a “Tax Distribution”)
among the Members, on a pro rata basis in accordance with the number of Units
owned by each Member, in an amount equal to the excess of (a) the product of
(i) the taxable income of the Company attributable to such Quarterly Estimated
Tax Period and all prior Quarterly Estimated Tax Periods in such calendar year,
based upon information available to the Company and adjusted to take into
account good faith projections by the Company of taxable income or loss for the
remainder of the calendar year, multiplied by (ii) the Assumed Tax Rate, over
(b) distributions made by the Company pursuant to this Section 3.4(a) with
respect to such calendar year; provided, however, that if the Tax Distributions
made during a calendar year are less than the product of (x) the actual taxable
income of the Company for the calendar year (calculated as described in the last
sentence of this Section 3.4(a)) multiplied by (y) the Assumed Tax Rate, the
Company shall, to the extent of available cash and borrowings of the Company,
make a “true up” Tax Distribution with respect to such calendar year equal to
such difference no later than March 15 of the following year. For purposes of
clauses (a)(i) and (x) above, the taxable income of the Company shall be
determined by disregarding any adjustment to the taxable income of any Member
that arises under Section 743(b) of the Code and is attributable to the
acquisition by such Member of an interest in the Company in a transaction
described in Section 743(a) of the Code.

(b) If the cumulative amount of actual federal, state and local income tax
liabilities payable by Malibu Boats, plus the cumulative amount of payments made
by Malibu Boats under the Tax Receivable Agreement, through the end of any
particular Quarterly Estimated Tax Period or calendar year exceeds the sum of
the cumulative amount of Tax Distributions, distributions under Section 3.1 and
Malibu Boats Excess Tax Distributions (as defined below) made to Malibu Boats
through the end of such Quarterly Estimated Tax Period or calendar year, the
Managing Member shall, to the extent permitted by Applicable Law, but subject to
the Act and any restrictions contained in any agreement to which the Company is
bound, make additional tax distributions to Malibu Boats in an amount equal to
such excess (a “Malibu Boats Excess Tax Distribution”). Any such Malibu Boats
Excess Tax Distribution shall be treated as an advance against and, thus, shall
reduce (without duplication), any future distributions that would otherwise be
made to Malibu Boats pursuant to Sections 3.1 and 3.4(a).

(c) The Managing Member shall, to the extent permitted by Applicable Law, but
subject to the Act and any restrictions contained in any agreement to which the
Company is bound, make distributions to the Members, pro rata in proportion to
the number of Units owned by each Member, in such amounts as shall (when
combined with the distributions made to Malibu Boats pursuant to Sections 3.1
and 3.4(a)) enable Malibu Boats to meet its obligations pursuant to the Tax
Receivable Agreement.

3.5 Unvested Units. To the extent that any distribution, other than a Tax
Distribution, is to be made to a Member in respect of any Unvested Unit, such
distribution shall be set aside for such Member to be distributed to such Member
at the time that such Unit ceases to be an Unvested Unit. To the extent that
such Unvested Unit shall be forfeited by or repurchased from such Member without
having ceased to be an Unvested Unit, such distribution shall revert to the
Company.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

ALLOCATIONS

4.1 Allocations. After giving effect to the special allocations in Section 4.2,
Net Income and Net Loss (and, if necessary, individual items of Income and Loss)
shall be allocated annually (and at such other times as the Managing Member
determines) to the Members in such manner that the Capital Account balance of
each Member shall, to the greatest extent possible, be equal (proportionately)
to the (i) amount that would be distributed to such Member if (a) the Company
were to sell the assets of the Company for their Gross Asset Values, (b) all
Company liabilities were satisfied (limited with respect to each nonrecourse
liability to the Gross Asset Values of the assets securing such liability),
(c) the Company were to distribute the net proceeds of sale pursuant to
Section 3.1, minus (ii) such Member’s share of Company Minimum Gain or Member
Minimum Gain, computed immediately prior to the hypothetical sale of assets.

4.2 Special Allocations.

(a) Loss attributable to Member Nonrecourse Debt shall be allocated in the
manner required by Regulations Section 1.704-2(i). If there is a net decrease
during a taxable year in Member Minimum Gain, Income for such taxable year (and,
if necessary, for subsequent taxable years) shall be allocated to the Members in
the amounts and of such character as is determined according to Regulations
Section 1.704-2(i)(4). This Section 4.2(a) is intended to be a “partner
nonrecourse debt minimum gain chargeback” provision that complies with the
requirements of Regulations Section 1.704-2(i)(4), and shall be interpreted in a
manner consistent therewith.

(b) Except as otherwise provided in Section 4.2(a), if there is a net decrease
in Company Minimum Gain during any taxable year, each Member shall be allocated
Income for such taxable year (and, if necessary, for subsequent taxable years)
in the amounts and of such character as is determined according to Regulations
Section 1.704-2(f). This Section 4.2(b) is intended to be a “minimum gain
chargeback” provision that complies with the requirements of Regulations
Section 1.704-2(f), and shall be interpreted in a manner consistent therewith.

(c) If any Member that unexpectedly receives an adjustment, allocation or
distribution described in Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or
(6) has an Adjusted Capital Account Deficit as of the end of any taxable year,
computed after the application of Section 4.2(a) and Section 4.2(b) but before
the application of any other provision of Section 4.1, Section 4.2 and
Section 4.3, then Income for such taxable year shall be allocated to such Member
in proportion to, and to the extent of, such Adjusted Capital Account Deficit.
This Section 4.2(c) is intended to be a “qualified income offset” provision as
described in Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
in a manner consistent therewith.

 

10



--------------------------------------------------------------------------------

(d) “Nonrecourse deductions” (as defined in Treasury Regulations §§
1.704-2(b)(l) and (c)) shall be allocated among the Members pro rata in
accordance with the number of Units owned by each of them.

(e) No Loss or Net Loss shall be allocated to a Member to the extent such
allocation would cause or increase an Adjusted Capital Account Deficit for such
Member. Instead, such Loss or Net Loss shall be allocated among the other
Members in the same ratios that such other Members are allocated Net Loss for
such year under Section 4.1.

(f) Income and Loss described in clause (d) of the definition of Gross Asset
Value shall be allocated in a manner consistent with the manner that the
adjustments to the Capital Accounts are required to be made pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m).

(g) The allocations set forth in Section 4.2(a) through Section 4.2(f) inclusive
(the “Regulatory Allocations”) are intended to comply with certain requirements
of Section 1.704-1(b) and 1.704-2 of the Regulations. The Regulatory Allocations
may not be consistent with the manner in which the Members intend to allocate
Income and Loss of the Company or to make Distributions. Accordingly,
notwithstanding the other provisions of Section 4.1, Section 4.2 and
Section 4.3, but subject to the Regulatory Allocations, items of Income and Loss
of the Company shall be allocated among the Members so as to eliminate the
effect of the Regulatory Allocations and thereby cause the respective Capital
Account balances of the Members to be in the amounts (or as close thereto as
possible) they would have been if Income and Loss had been allocated without
reference to the Regulatory Allocations. In general, the Members anticipate that
this shall be accomplished by specially allocating other Income and Loss among
the Members so that the net amount of Regulatory Allocations and such special
allocations to each such Member is zero.

4.3 Tax Allocations.

(a) The income, gains, losses and deductions of the Company shall be allocated
for federal, state and local income tax purposes among the Members in accordance
with the allocation of such income, gains, losses and deductions among the
Members for purposes of computing their Capital Accounts; except that if any
such allocation is not permitted by the Code or other applicable law, then the
Company’s subsequent income, gains, losses and deductions for tax purposes shall
be allocated among the Members so as to reflect as nearly as possible the
allocation set forth herein in computing their Capital Accounts.

(b) Items of Company taxable income, gain, loss and deduction with respect to
any property contributed to the capital of the Company shall be allocated among
the Members in accordance with Code Section 704(c) so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its Gross Asset Value using such method or methods
described in Regulations Section 1.704-3 as are selected by the Managing Member.

 

11



--------------------------------------------------------------------------------

(c) If the Gross Asset Value of any Company asset is adjusted pursuant to the
requirements of Regulations Section 1.704-1(b)(2)(iv)(e) or (f), subsequent
allocations of items of taxable income, gain, loss and deduction with respect to
such asset shall take account of any variation between the adjusted basis of
such asset for federal income tax purposes and its Gross Asset Value in the same
manner as under Code Section 704(c).

(d) Tax credits, tax credit recapture and any items related thereto shall be
allocated to the Members according to their interests in such items as
reasonably determined by the Managing Member taking into account the principles
of Regulations Sections 1.704-1(b)(4)(ii) and 1.704-1T(b)(4)(xi).

(e) Allocations pursuant to this Section 4.3 are solely for the purposes of
federal, state and local taxes and shall not affect, or in any way be taken into
account in computing, any Member’s Capital Account or share of Income, Loss,
Distributions or other Company items pursuant to any provision of this
Agreement.

4.4 Members’ Tax Reporting. The Members acknowledge and are aware of the income
tax consequences of the allocations made pursuant to this Article IV and, except
as may otherwise be required by applicable law or regulatory requirements,
hereby agree to be bound by the provisions of this Article IV in reporting their
shares of Company income, gain, loss, deduction and credit for federal, state
and local income tax purposes.

4.5 Indemnification and Reimbursement for Payments on Behalf of a Member. If the
Company is required by applicable law to make any payment to a Governmental
Entity that is specifically attributable to a Member or a Member’s status as
such (including withholding taxes), then such Member shall indemnify the Company
in full for the entire amount paid (including interest, penalties and related
expenses). The Managing Member may offset Distributions to which a Person is
otherwise entitled under this Agreement against such Person’s obligation to
indemnify the Company under this Section 4.5. A Member’s obligation to indemnify
the Company under this Section 4.5 shall survive termination, dissolution,
liquidation and winding up of the Company, and for purposes of this Section 4.5,
the Company shall be treated as continuing in existence. The Company may pursue
and enforce all rights and remedies it may have against each Member under this
Section 4.5, including instituting a lawsuit to collect such indemnification,
with interest calculated at a rate equal to 10 percentage points per annum (but
not in excess of the highest rate per annum permitted by applicable law).

ARTICLE V

MANAGEMENT; RIGHTS AND DUTIES OF MEMBERS

5.1. Managing Member: Delegation of Authority and Duties.

(a) Authority of Managing Member. The business, property and affairs of the
Company shall be managed under the sole, absolute and exclusive direction of the
Managing Member, which may from time to time delegate authority to officers
(“Officers”) or to others to act on behalf of the Company. Without limiting the
foregoing provisions of this Section 5.1(a), the Managing Member shall have the
sole power to manage or cause the management of the Company, including, without
limitation, the

 

12



--------------------------------------------------------------------------------

power and authority to effectuate the sale, lease, transfer, exchange or other
disposition of any, all or substantially all of the assets of the Company
(including, but not limited to, the exercise or grant of any conversion, option,
privilege or subscription right or any other right available in connection with
any assets at any time held by the Company) or the merger, consolidation,
reorganization or other combination of the Company with or into another entity.

(b) Other Members. No Member who is not also a Managing Member, in his or her or
its capacity as such, shall participate in or have any control over the business
of the Company. Except as expressly provided herein, the Units, other Equity
Securities in the Company, or the fact of a Member’s admission as a member of
the Company do not confer any rights upon the Members to participate in the
management of the affairs of the Company. Except as expressly provided herein,
no Member who is not also a Managing Member shall have any right to vote on any
matter involving the Company, including with respect to any merger,
consolidation, combination or conversion of the Company, or any other matter
that a Member might otherwise have the ability to vote or consent with respect
to under the Act, at law, in equity or otherwise. The conduct, control and
management of the Company shall be vested exclusively in the Managing Member. In
all matters relating to or arising out of the conduct of the operation of the
Company, the decision of the Managing Member shall be the decision of the
Company. Except as required by law, or expressly provided in Section 5.1(c) or
by separate agreement with the Company, no Member who is not also a Managing
Member (and acting in such capacity) shall take any part in the management or
control of the operation or business of the Company in its capacity as a Member,
nor shall any Member who is not also a Managing Member (and acting in such
capacity) have any right, authority or power to act for or on behalf of or bind
the Company in his or her or its capacity as a Member in any respect or assume
any obligation or responsibility of the Company or of any other Member.

(c) Delegation by Managing Member. The Company may employ one or more Members
from time to time, and such Members, in their capacity as employees or agents of
the Company (and not, for clarity, in their capacity as Members of the Company),
may take part in the control and management of the business of the Company to
the extent such authority and power to act for or on behalf of the Company has
been delegated to them by the Managing Member. To the fullest extent permitted
by law, the Managing Member shall have the power and authority to delegate to
one or more other Persons the Managing Member’s rights and powers to manage and
control the business and affairs of the Company, including to delegate to agents
and employees of a Member or the Company (including Officers), and to delegate
by a management agreement or another agreement with, or otherwise to, other
Persons. The Managing Member may authorize any Person (including any Member or
Officer) to enter into and perform any document on behalf of the Company.

5.2. Officers.

(a) Designation and Appointment. The Managing Member may, from time to time,
employ and retain Persons as may be necessary or appropriate for the conduct of
the

 

13



--------------------------------------------------------------------------------

Company’s business, including employees, agents and other Persons (any of whom
may be a Member) who may be designated as Officers of the Company, with such
titles as and to the extent authorized by the Managing Member. Any number of
offices may be held by the same Person. In its discretion, the Managing Member
may choose not to fill any office for any period as it may deem advisable.
Officers need not be residents of the State of Delaware or Members. Any Officers
so designated shall have such authority and perform such duties as the Managing
Member may from time to time delegate to them. The Managing Member may assign
titles to particular Officers. Each Officer shall hold office until his
successor shall be duly designated and shall qualify or until his death or until
he shall resign or shall have been removed in the manner hereinafter provided.
The salaries or other compensation, if any, of the Officers of the Company shall
be fixed from time to time by the Managing Member. Designation of an Officer
shall not of itself create any employment rights.

(b) Resignation and Removal. Any Officer may resign as such at any time. Such
resignation shall be made in writing and shall take effect at the time specified
therein, or if no time is specified, at the time of its receipt by the Managing
Member. The acceptance of a resignation shall not be necessary to make it
effective, unless expressly so provided in the resignation. All employees,
agents and Officers shall be subject to the supervision and direction of the
Managing Member and may be removed, with or without cause, from such office by
the Managing Member and the authority, duties or responsibilities of any
employee, agent or Officer of the Company may be suspended by or altered the
Managing Member from time to time, in each case in the sole discretion of the
Managing Member.

(c) Duties of Officers. The Officers, in the performance of their duties as
such, shall owe to the Company duties of loyalty and due care of the type owed
by officers of a Delaware corporation pursuant to the laws of the state of
Delaware.

5.3. Devotion of Time; Fiduciary Duties; Company Opportunities; Other
Activities. Except only as specifically set forth in this Agreement or in a
separate written agreement with the Company, (a) the Members and the Officers
are not obligated to devote any or all of their time or business efforts to the
affairs of the Company, (b) the Members and the Officers shall devote only
whatever time, effort and skill as they deem appropriate for the management and
operation of the Company, (c) the Members and the Officers are free to own
interests in other businesses and undertakings and to pursue and engage in other
investments, activities and opportunities (collectively, “Other Interests”),
(d) the Members are fully aware that the other Members are, and in the future
may be, engaged in and conduct Other Interests that are directly or indirectly
in competition with the Company or with each other, (e) none of the Officers,
Members, or any Affiliate of any Member will have any obligation to offer the
Company or any other Member any Other Interests or the right to participate
therein, (f) none of the Company, the Officers, or the Members will have any
rights in any Other Interests in which any Officer, other Member, or any of
their Affiliates engages outside of the Company by virtue of the relationship
contemplated by this Agreement, (g) none of the Officers, Members, or any
Affiliate of any Member shall be required to disclose to the other Members or
the Company the existence or nature of any such Other Interests, (h) no Member
shall owe any fiduciary duties to the Company or any Member or any of their
respective Affiliates in connection with the Company, (i) each

 

14



--------------------------------------------------------------------------------

Member (including the Managing Member) shall be entitled to consider only the
interests of such Member in connection with any decision or action brought
before such Member in his, her or its capacity as a Member and shall have no
duty or obligation to consider any other interests or factors affecting the
Company or any other Member or any of their respective Affiliates, (j) the
Company and the Members each agree that each shall have no claim under fiduciary
duty or similar principles to such Other Interests or otherwise with respect to
the Company in any respect (including but not limited to the operation and
management of the Company), and (k) each Member and the Company waives any
conflict of interest related to such Other Interests and the other matters
described in this Section 5.3.

5.4. No Liability of Members and Officers. Except as provided in this Agreement,
in the Certificate, in a separate written agreement with the Company or as
required under the Act, no Member, Officer, employee or other agent of the
Company will be personally liable for the debts, obligations or liabilities of
the Company, whether that liability arises in contract, tort, or otherwise. No
Member, Officer, employee or other agent of the Company will be liable in
damages or otherwise to the Company or any other Member for any loss or damage
incurred by reason of any act or omission performed or omitted by such Member or
Officer in good faith either on behalf of the Company or in furtherance of the
interests of the Company, and performed or omitted in a manner reasonably
believed by such Person to be within the scope of the authority granted by this
Agreement, by law or by the consent of the Managing Member, provided such Person
was not guilty of gross negligence or willful misconduct with respect to such
act or omission.

5.5. Exculpation and Indemnification. To the fullest extent permitted by law,
the Company will indemnify and hold harmless each of the Members, Officers,
employees or other agents who was or is a party or is threatened to be made a
party to any threatened, pending, or completed action, suit or proceeding,
whether civil, criminal, administrative, or investigative, by reason of any act
or omission or alleged act or omission arising out of such Person’s activities
as a Member, Officer, employee or other agent or otherwise on behalf of the
Company if such activities were performed or omitted in good faith either on
behalf of the Company or in furtherance of the interests of the Company, and
were performed or omitted in a manner reasonably believed by such Person to be
within the scope of the authority conferred by this Agreement, by law or by the
Managing Member, against losses, damages, or expenses for which such Person has
not otherwise been reimbursed (including, without limitation, attorneys and
accountant fees and expenses, judgment fines and amounts paid in settlement),
actually and reasonably incurred by such Person in connection with such action,
suit or proceeding, so long as such Person was not guilty of gross negligence or
willful misconduct with respect to such act or omission. Expenses, including
attorneys’ fees and expenses, incurred by any such indemnified Person in
defending a proceeding as to which it is entitled to indemnification hereunder
(as reasonably determined by the Managing Member) shall be paid by the Company
periodically in advance of the final disposition of such proceeding, including
any appeal therefrom, upon receipt of an undertaking by or on behalf of such
indemnified Person to repay such amount if it shall ultimately be determined
that such Indemnified Person is not entitled to be indemnified by the Company.
Notwithstanding anything contained herein to the contrary, any indemnity by the
Company relating to the matters covered in this Section 5.5 shall be provided
and satisfied out of and to the extent of Company assets only. The right to
indemnification and the advancement of expenses conferred in this Section 5.5
shall not be exclusive of any other right which any such

 

15



--------------------------------------------------------------------------------

Person may have or hereafter acquire under any agreement, law or otherwise. If
this Section 5.5 or any portion hereof shall be invalidated on any ground by any
court of competent jurisdiction, then the Company shall nevertheless indemnify
and hold harmless each such indemnified Person pursuant to this Section 5.5 to
the fullest extent permitted by any applicable portion of this Section 5.5 that
shall not have been invalidated.

5.6. Insurance. The Company shall have the power to purchase and maintain
insurance on behalf of any Member, Officer, employee or other agent of the
Company against any liability asserted against such Person and incurred by such
Person in any such capacity, or arising out of such Person’s status as a Member,
Officer, employee or other agent of the Company, whether or not the Company
would have the power to indemnify such Person against such liability under the
provisions of Section 5.5 or under applicable law.

5.7. Investment Representations of Members. Each Member hereby represents,
warrants and acknowledges to the Company that: (a) such Member has such
knowledge and experience in financial and business matters and is capable of
evaluating the merits and risks of an investment in the Company and is making an
informed investment decision with respect thereto; (b) such Member is acquiring
interests in the Company for investment only and not with a view to, or for
resale in connection with, any distribution to the public or public offering
thereof; and (c) the execution, delivery and performance of this Agreement have
been duly authorized by such Member.

5.8 Certain Costs and Expenses. The Company shall (i) pay, or cause to be paid,
all costs, fees, operating expenses and other expenses of the Company (including
the costs, fees and expenses of attorneys, accountants or other professionals
and the compensation of all personnel providing services to the Company)
incurred in pursuing and conducting, or otherwise related to, the activities of
the Company, and (ii) in the sole discretion of the Managing Member, bear and/or
reimburse the Managing Member for any costs, fees or expenses incurred by it in
connection with serving as the Managing Member. To the extent that the Managing
Member determines in its sole discretion that such expenses are related to the
business and affairs of the Managing Member that are conducted through the
Company and/or its subsidiaries (including expenses that relate to the business
and affairs of the Company and/or its subsidiaries and that also relate to other
activities of the Managing Member), the Managing Member may cause the Company to
pay or bear all expenses of the Managing Member, including, without suggesting
any limitation of any kind, costs of securities offerings not borne directly by
Members, board of directors compensation and meeting costs, cost of periodic
reports to its stockholders, litigation costs and damages arising from
litigation, accounting and legal costs and franchise taxes, provided that the
Company shall not pay or bear any income tax obligations of the Managing Member.

ARTICLE VI

TAX MATTERS

6.1 Preparation of Tax Returns. The Tax Matters Member shall arrange for the
preparation and timely filing of all returns required to be filed by the
Company.

 

16



--------------------------------------------------------------------------------

6.2 Tax Elections. The taxable year shall be the Fiscal Year unless the Managing
Member shall determine otherwise in compliance with applicable laws. The Tax
Matters Member shall determine whether to make or revoke any available election
pursuant to the Code; provided that the Tax Matters Member shall cause the
Company to make and to maintain and keep in effect at all times, in accordance
with Sections 734, 743 and 754 of the Code and applicable Treasury Regulations
and comparable state law provisions, an election to adjust tax basis in the
event (i) any Unit is Transferred in accordance with this Agreement or the
Exchange Agreement or (ii) any Company property is distributed to any Member.
Each Member will upon request supply any information necessary to give proper
effect to any tax elections. Notwithstanding the foregoing, no election shall be
made to treat the Company as a corporation for tax purposes and the Managing
Member agrees not to take any action to treat the Company as a corporation for
tax purposes.

6.3 Tax Controversies. The Managing Member is hereby designated as the Tax
Matters Member and is authorized and required to represent the Company (at the
Company’s expense) in connection with all examinations of the Company’s affairs
by tax authorities, including resulting administrative and judicial proceedings,
and to expend Company funds for professional services reasonably incurred in
connection therewith. Each Member agrees to cooperate reasonably with the
Company and to do or refrain from doing any or all things reasonably requested
by the Company with respect to the conduct of such proceedings. The Tax Matters
Member shall keep the Members reasonably informed of the progress of any
examinations, audits or other proceedings, and shall provide the Members with
information on a full and timely basis.

6.4 Tax Allocations. All matters concerning allocations for United States
federal, state, and local and non-United States income tax purposes, including
accounting procedures, not expressly provided for by the term of this Agreement
shall be determined in good faith by the Managing Member.

6.5 Fiscal Year. The Fiscal Year of the Company shall end on or as close to
June 30 unless otherwise determined by the Managing Member in its sole
discretion in accordance with Section 706 of the Code.

6.6 Books and Records; Fiscal Year. The Company shall maintain the Company’s
books and records at its principal office. Such books will be kept on such
method of accounting as the Managing Member will select. The Company’s
accounting period will be the Fiscal Year, unless and until changed by the
Managing Member. The books and records of the Company shall reflect all the
Company transactions and shall be appropriate and adequate for the Company’s
business, including without limitation (a) a current list in alphabetical order
of the full name and last known business street address of each Member, (b) a
copy of the certified Certificate and all certificates of amendment to it,
together with executed copies of any powers of attorney pursuant to which any
certificates of amendment have been executed, (c) copies of the Company’s
federal, state and local income tax returns and reports, if any, for the 3 most
recent years, (d) a copy of this Agreement, as amended, and (e) any other
documents or records required under the Act.

6.7 Reports. The Company will close the books of account promptly after the
close of each Fiscal Year and will prepare and send to each Member a statement
of such Member’s distributive share of income and expense for federal income tax
reporting purposes.

 

17



--------------------------------------------------------------------------------

ARTICLE VII

TRANSFER OF UNITS; SUBSTITUTE MEMBERS; REGISTRATION RIGHTS

7.1 Restrictions on Transfers. Other than as provided for below in this
Section 7.1, no Member may sell, assign, transfer, grant a participation in,
pledge, hypothecate, encumber or otherwise dispose of (such transaction being
herein collectively called a “Transfer”) all or any portion of its Membership
Interest except with the written consent of the Managing Member, which may be
granted or withheld in its sole discretion. Without the consent of the Managing
Member (but otherwise in compliance with Section 7.1), a Member may, at any
time, (a) Transfer any portion of such Member’s Membership Interest pursuant to
the Exchange Agreement, or (b) Transfer any portion of such Member’s Membership
Interest to a Permitted Transferee of such Member. Any purported Transfer of all
or a portion of a Member’s Membership Interest not complying with this
Section 7.1 shall be void ab initio and shall not create any obligation on the
part of the Company or the other Members to recognize that purported Transfer or
to recognize the Person to which the Transfer purportedly was made as a Member.
A Person acquiring a Member’s Membership Interest pursuant to this Section 7.1
shall not be admitted as a Substituted Member or Additional Member except in
accordance with the requirements of Section 7.2, but such Person shall, to the
extent of the Membership Interest transferred to it, be entitled to such
Member’s (i) share of Distributions, (ii) share of profits and losses, including
Net Income and Net Loss, and (iii) Capital Account in accordance with
Section 2.3. Notwithstanding anything in this Section 7.1 or elsewhere in this
Agreement to the contrary, if a Member Transfers all or any portion of its
Membership Interest after the designation of a record date and declaration of a
distribution pursuant to Section 3.1 and before the payment date of such
distribution, the transferring Member (and not the Person acquiring all or any
portion of its Membership Interest) shall be entitled to receive such
distribution in respect of such transferred Membership Interest.

7.2 Recognition of Transfer; Substituted and Additional Members.

(a) No direct or indirect Transfer of all or any portion of a Member’s
Membership Interest may be made, and no purchaser, assignee, transferee or other
recipient of all or any part of such Membership Interest shall be admitted to
the Company as a Substituted Member or Additional Member hereunder, if:

(i) such Transfer is made to any Person who lacks the legal right, power or
capacity to own such Membership Interest;

(ii) such Transfer would cause a material risk that the Company would be a
“publicly traded partnership” as defined in Section 7704 of the Code;

(iii) such Transfer would require the registration of such Transferred
Membership Interest pursuant to any applicable United States federal or state
securities laws (including, without limitation, the Securities Act or the
Exchange Act);

 

18



--------------------------------------------------------------------------------

(iv) such Transfer would cause any portion of the assets of the Company to
become “plan assets” of any “benefit plan investor” within the meaning of
regulations issued by the U.S. Department of Labor at Section 2510.3-101 of Part
2510 of Chapter XXV, Title 29 of the Code of Federal Regulations as modified by
Section 3(42) of the Employee Retirement Income Security Act of 1974, as amended
from time to time; or

(v) to the extent requested by the Managing Member, the Managing Member shall
not have received the opinion of counsel, if any, required by Section 7.2(c) in
connection with such Transfer.

(b) Each Substituted Member and Additional Member shall be bound by all of the
provisions of this Agreement. Each Substituted Member and Additional Member, as
a condition to its admission as a Member, shall execute and acknowledge such
instruments (including a counterpart of this Agreement or a joinder agreement in
customary form), in form and substance reasonably satisfactory to the Managing
Member, as the Managing Member reasonably deems necessary or desirable to
effectuate such admission and to confirm the agreement of such substituted or
Additional Member to be bound by all the terms and provisions of this Agreement
with respect to the Membership Interest acquired by such substituted or
Additional Member. The admission of a Substituted or Additional Member shall not
require the consent of any Member other than the Managing Member (if and to the
extent such consent of the Managing Member is expressly required by this
Article VII). As promptly as practicable after the admission of a Substituted or
Additional Member, the books and records of the Company and Schedule A shall be
changed to reflect such admission.

(c) As a further condition to any Transfer of all or any part of a Member’s
Membership Interest, other than Transfers pursuant to the Exchange Agreement,
the Managing Member may, in its discretion, require a written opinion of counsel
to the transferring Member reasonably satisfactory to the Managing Member,
obtained at the sole expense of the transferring Member, reasonably satisfactory
in form and substance to the Managing Member, as to such matters as are
customary and appropriate in transactions of this type, including, without
limitation (or, in the case of any Transfer made to a Permitted Transferee,
limited to an opinion) to the effect that such Transfer will not result in a
violation of the registration or other requirements of the Securities Act or any
other federal or state securities laws. No such opinion, however, shall be
required in connection with a Transfer made pursuant to the Exchange Agreement.

7.3 Expense of Transfer; Indemnification. All reasonable costs and expenses
incurred by the Managing Member and the Company in connection with any Transfer
of a Member’s Membership Interest, including any filing and recording costs and
the reasonable fees and disbursements of counsel for the Company, shall be paid
by the transferring Member. In addition, the transferring Member hereby
indemnifies the Managing Member and the Company against any losses, claims,
damages or liabilities to which the Managing Member, the Company, or any of
their Affiliates may become subject arising out of or based upon any false
representation or warranty made by, or breach or failure to comply with any
covenant or agreement of, such transferring Member or such transferee in
connection with such Transfer.

 

19



--------------------------------------------------------------------------------

7.4 Additional Requirements. Notwithstanding any contrary provision in this
Agreement, for the avoidance of doubt, the Managing Member may impose such
vesting requirements, forfeiture provisions, Transfer restrictions, minimum
retained ownership requirements or other similar provisions with respect to any
interests in the Company that are outstanding as of the date of this Agreement
or are created hereafter, with the written consent of the holder of such
interests in the Company. Such requirements, provisions and restrictions need
not be uniform among holders of interests in the Company and may be waived or
released by the Managing Member in its sole discretion with respect to all or a
portion of the interests in the Company owned by any one or more Members or
Assignees at any time and from time to time, and such actions or omissions by
the Managing Member shall not constitute the breach of this Agreement or of any
duty hereunder or otherwise existing at law, in equity or otherwise.

7.5 Mandatory Exchange. The Managing Member may, with the consent of Black
Canyon Management LLC (provided that a Black Canyon Entity is a Member) and
those Members (other than the Managing Member) holding not less than 50% of the
Units (excluding any Units held by the Managing Member), require all Members
holding Units to exchange all such Units held by them pursuant to the Exchange
Agreement.

7.6 Registration Rights.

(a) At any time that Malibu Boats proposes or is obligated to register any
shares of Class A Common Stock under the Securities Act (other than
registrations on such form(s) solely for registration of shares of Class A
Common Stock in connection with any employee benefit plan or dividend
reinvestment plan or a merger or consolidation), including registrations
pursuant to the terms of the Registration Rights Agreement, whether or not for
sale for its own account, Malibu Boats will give written notice to each holder
of Registrable Securities at least 30 days prior to the initial filing of such
registration statement with the Securities and Exchange Commission of the intent
of Malibu Boats to file such registration statement and of such holder’s rights
under this Section 7.6. Upon the written request of any holder of Registrable
Securities made within 20 days after any such notice is given (which request
shall specify the Registrable Securities intended to be disposed of by such
holder), Malibu Boats will use its best efforts to effect the registration (an
“Incidental Registration”) under the Securities Act of all Registrable
Securities which Malibu Boats, as the case may be, has been so requested to
register by the holders thereof; provided, however, that if, at any time after
giving written notice of its intention to register any securities and prior to
the effective date of the registration statement filed in connection with such
Incidental Registration, Malibu Boats shall determine for any reason not to
register or to delay registration of such securities, Malibu Boats may, at its
election, give written notice of such determination to each holder of
Registrable Securities and, thereupon, (i) in the case of a determination not to
register, Malibu Boats shall be relieved of its obligation to register any
Registrable Securities under this Section 7.6 in connection with such
registration, and (ii) in the case of a determination to delay registration,
Malibu Boats shall be permitted to delay registering any Registrable Securities
under this Section 7.6 during the period that the registration of such other
securities is delayed.

 

20



--------------------------------------------------------------------------------

(b) If the sole or managing underwriter of a registration advises Malibu Boats
in writing that in its opinion the number of Registrable Securities and other
securities requested to be included exceeds the number of Registrable Securities
and other securities which can be sold in such offering without adversely
affecting the distribution of the securities being offered, the price that will
be paid in such offering or the marketability thereof, Malibu Boats will include
in such registration the Registrable Securities and other securities of Malibu
Boats in the following order of priority:

(i) first, the greatest number of securities of Malibu Boats proposed or is
obligated to include in such registration by Malibu Boats for its own account
and by holders of Other Registration Rights that have priority over the
Incidental Registration rights granted to holders of Registrable Securities
under this Section 7.6, which in the opinion of such underwriters can be so
sold; and

(ii) second, after all securities that Malibu Boats proposes or is obligated to
register for its own account or for the accounts of holders of Other
Registration Rights that have priority over the Incidental Registration rights
under this Section 7.6 have been included, the greatest amount of Registrable
Securities and securities having Other Registration Rights that are pari passu
with Registrable Securities (including, for the avoidance of doubt, any
securities proposed to be included pursuant to the terms of the Registration
Rights Agreement), in each case requested to be registered by the holders
thereof which in the opinion of such underwriters can be sold in such offering
without adversely affecting the distribution of the securities being offered,
the price that will be paid in such offering or the marketability thereof,
ratably among the holders of Registrable Securities and securities subject to
such Other Registration Rights based on the respective amounts of Registrable
Securities and securities subject to such Other Registration Rights held by each
such holder.

(c) Upon delivering a request under this Section 7.6, a Member will, if
requested by Malibu Boats, execute and deliver a custody agreement and power of
attorney in form and substance reasonably satisfactory to Malibu Boats with
respect to such Member’s securities to be registered pursuant to this
Section 7.6 (a “Custody Agreement and Power of Attorney”). The Custody Agreement
and Power of Attorney will provide, among other things, that the Member will
deliver to and deposit in custody with the custodian and attorney-in-fact named
therein a certificate or certificates representing such securities (duly
endorsed in blank by the registered owner or owners thereof or accompanied by
duly executed stock powers in blank) and irrevocably appoint said custodian and
attorney-in-fact with full power and authority to act under the Custody
Agreement and Power of Attorney on such Member’s behalf with respect to the
matters specified therein. Such Member also agrees to execute such other
agreements as Malibu Boats may reasonably request to further evidence the
provisions of this Section 7.6.

(d) Notwithstanding anything to the contrary herein, after the time any Exchange
Registration has become effective and continuing for so long as such Exchange
Registration remains effective and available for use, any Member who is not an
“affiliate” of Malibu Boats for purposes of Rule 144 under the Securities Act or
the holder of at least 3% of the then-outstanding shares of Class A Common Stock
on a fully-diluted

 

21



--------------------------------------------------------------------------------

basis (including giving effect to the exchange of all Units held by Persons
other than Malibu Boats for shares of Class A Common Stock) shall not have the
right to participate in any Incidental Registration rights pursuant to this
Section 7.6, except to the extent the shares to be registered and offered
pursuant to such Incidental Registration will be an underwritten offering.

(e) Each Member agrees that, if requested in writing in connection with an
underwritten offering subsequent to Malibu Boats’ initial public offering made
pursuant to a registration statement for which such Member has registration
rights pursuant to this Section 7.6 by the managing underwriter or underwriters
of such underwritten offering, such Member will not effect any public sale or
distribution of any of the securities being registered or any securities
convertible or exchangeable or exercisable for such securities (except as part
of such underwritten offering), during the period beginning seven days prior to,
and ending up to 180 days after, the effective date of any such subsequent
underwritten registration (the “Follow-On Holdback Period”), except as part of
any such underwritten registration (or for such shorter period as to which the
managing underwriter or underwriters may agree, provided that such shorter
period applies equally to all Members). Notwithstanding the foregoing, no
Follow-On Holdback Period shall apply to any Person who (a) is not an executive
officer or director of Malibu Boats, a selling stockholder in such offering or a
Person selling Units to Malibu Boats, the Company or any of their respective
subsidiaries if such purchase is funded by the sale of Class A Common Stock by
Malibu Boats, the Company or any of their respective subsidiaries in such
offering and (b) holds, together with its affiliates, less than 1% of the
then-outstanding Class A Common Stock.

(f) It shall be a condition precedent to the obligations of Malibu Boats to take
any action pursuant to this Section 7.6 with respect to the Registrable
Securities of any selling Member that such Member shall furnish to Malibu Boats
such information regarding itself, the Registrable Securities held by it, and
the intended method of disposition of such securities as shall reasonably be
required to effect the registration of such Member’s Registrable Securities.

(g) Each Member registering securities under this Section 7.6 shall promptly
furnish in writing to Malibu Boats such information regarding itself, the
distribution of the Registrable Securities as Malibu Boats may from time to time
reasonably request and such other information as may be legally required or
advisable in connection with such registration.

(h) No Member may participate in any Public Offering hereunder unless such
Member (i) agrees to sell such Member’s securities on the basis provided in any
underwriting arrangements approved by the Members entitled hereunder to approve
such arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and the provisions of
this Section 7.6 in respect of registration rights.

 

22



--------------------------------------------------------------------------------

(i) In the event of any registration of any Registrable Securities of Malibu
Boats under the Securities Act pursuant to this Section 7.6, Malibu Boats will,
and it hereby does, indemnify and hold harmless, to the extent permitted by law,
a Member that includes Registrable Securities in any such registration
statement, each affiliate of such Member and their respective directors and
officers or general and limited partners or members and managing members
(including any director, officer, affiliate, employee, agent and controlling
Person of any of the foregoing) and each other Person, if any, who controls such
seller within the meaning of the Securities Act (collectively, the “Indemnified
Parties”), from and against any and all losses, claims, damages and liabilities
(including legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, (a) any
untrue statement or alleged untrue statement of a material fact contained in any
registration statement or amendment or supplement thereto under which such
Registrable Securities were registered or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein not misleading, or (b) any untrue statement
or alleged untrue statement of a material fact contained in any prospectus, any
free writing prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the Securities Act in respect of the
Registrable Securities, or amendment or supplement thereto, or any omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, that Malibu Boats shall not be liable to any
Indemnified Party in any such case to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of or is based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in such registration statement, prospectus,
any free writing prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the Securities Act in respect of the
Registrable Securities, or amendment or supplement thereto, in reliance upon and
in conformity with written information furnished to Malibu Boats with respect to
such seller or any underwriter specifically for use in the preparation thereof.

(j) Each Member that includes Registrable Securities in any registration
statement under the Securities Act pursuant to this Section 7.6 hereby severally
and not jointly indemnifies and holds harmless, and Malibu Boats may require, as
a condition to including any Registrable Securities in any registration
statement filed in accordance with this Section 7.6, that Malibu Boats shall
have received an undertaking reasonably satisfactory to it from any underwriter
to indemnify and hold harmless, Malibu Boats and all other prospective sellers
of Registrable Securities, each officer of Malibu Boats who signed the
registration statement and each Person, if any, who controls Malibu Boats and
all other prospective sellers of Registrable Securities within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in Section 7.6(i) above, but only with respect
to any losses, claims, damages or liabilities that arise out of, or are based
upon, any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with written information furnished to
Malibu Boats with respect to such seller or any underwriter specifically for use
in the preparation of such registration statement, prospectus, any free

 

23



--------------------------------------------------------------------------------

writing prospectus or any “issuer information” filed or required to be filed
pursuant to Rule 433(d) under the Securities Act in respect of the Registrable
Securities, or amendment or supplement thereto. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
Malibu Boats, any of the Members or any underwriter, or any of their respective
affiliates, directors, officers or controlling Persons and shall survive the
transfer of such securities by such Person. In no event shall any such
indemnification liability of any Member be greater in amount than the dollar
amount of the proceeds received by such Member upon the sale of the Registrable
Securities giving rise to such indemnification obligation.

ARTICLE VIII

DISSOLUTION AND LIQUIDATION; WITHDRAWAL

8.1 Dissolution. The Company shall not be dissolved by the admission of
Additional Members or Substituted Members. The Company shall be dissolved and
its affairs shall be wound up upon the first to occur of any of the following
events:

(a) an election by the Managing Member to dissolve, wind up or liquidate the
Company;

(b) the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Act; or

(c) at any time there are no members of the Company, unless the Company is
continued in accordance with the Act.

Except as otherwise set forth in this Section 8.1, the Company is intended to
have perpetual existence.

8.2 Liquidation and Termination.

(a) On the dissolution of the Company, the Managing Member shall act as
liquidator or (in its sole discretion) may appoint one (1) or more
representatives, Members or other Persons as liquidator(s). The liquidators
shall proceed diligently to wind up the affairs of the Company and make final
distributions as provided herein and in the Act. The costs of liquidation shall
be borne as a Company expense. Until final distribution, the liquidators shall
continue to operate the Company with all of the power and authority of the
Managing Member. The steps to be accomplished by the liquidators are as follows:

(i) the liquidators shall pay, satisfy or discharge from Company funds all of
the debts, liabilities and obligations of the Company (including all expenses
incurred in liquidation) or otherwise make adequate provision for payment and
discharge thereof (including the establishment of a cash fund for contingent
liabilities in such amount and for such term as the liquidators may reasonably
determine); and

(ii) after payment or provision for payment of all of the Company’s liabilities
has been made in accordance with Section 8.1, all remaining assets of the
Company shall be distributed in accordance with Section 3.1.

 

24



--------------------------------------------------------------------------------

8.3 Complete Distribution. The distribution to a Member in accordance with the
provisions of Section 3.1 constitutes a complete return to the Member of its
Capital Contributions and a complete distribution to the Member of its interest
in the Company and all the Company’s property and constitutes a compromise to
which all Members have consented within the meaning of the Act.

8.4 Cancellation of Certificate. On completion of the distribution of Company
assets as provided herein, the Managing Member (or such other Person or Persons
as the Act may require or permit) shall file a certificate of cancellation with
the Secretary of State of the State of Delaware, cancel any other filings made
pursuant to this Agreement that are or should be canceled and take such other
actions as may be necessary to terminate the Company. The Company shall be
deemed to continue in existence for all purposes of this Agreement until it is
terminated pursuant to this Section 8.4.

8.5 Reasonable Time for Winding Up. A reasonable time shall be allowed for the
orderly winding up of the business and affairs of the Company and the
liquidation of its assets pursuant to Section 8.2 to minimize any losses
otherwise attendant upon such winding up.

8.6 Return of Capital. The liquidators shall not be personally liable for the
return of Capital Contributions or any portion thereof to the Members (it being
understood that any such return shall be made solely from Company assets).

8.7 HSR Act. Notwithstanding any other provision in this Agreement, in the event
that the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “HSR Act”) is
applicable to any Member by reason of the fact that any assets of the Company
shall be distributed to such Member in connection with the dissolution of the
Company, the dissolution of the Company shall not be consummated until such time
as the applicable waiting periods (and extensions thereof) under the HSR Act
have expired or otherwise been terminated with respect to each such Member.

8.8 Member Withdrawal. No Member shall have the power or right to withdraw or
otherwise resign from the Company prior to the dissolution and winding up of the
Company, except pursuant to a Transfer permitted under this Agreement.

ARTICLE IX

GENERAL PROVISIONS

9.1 Power of Attorney. Each Member hereby constitutes and appoints the Managing
Member and the liquidators, with full power of substitution, as his, her or its
true and lawful agent and attorney-in-fact, with full power and authority in
his, her or its name, place and stead, to execute, swear to, acknowledge,
deliver, file and record in the appropriate public offices (a) this Agreement,
all certificates and other instruments and all amendments thereof in accordance
with the terms hereof that the Managing Member deems appropriate or necessary to
form, qualify, or continue the qualification of, the Company as a limited
liability company in the

 

25



--------------------------------------------------------------------------------

State of Delaware and in all other jurisdictions in which the Company may
conduct business or own property; (b) all instruments that the Managing Member
deems appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms; (c) all conveyances
and other instruments or documents that the Managing Member or the liquidators
deem appropriate or necessary to reflect the dissolution and liquidation of the
Company pursuant to the terms of this Agreement, including a certificate of
cancellation; and (d) all instruments relating to the admission, withdrawal or
substitution of any Member. The foregoing power of attorney is irrevocable and
coupled with an interest, and shall survive the death, disability, incapacity,
dissolution, bankruptcy, insolvency or termination of any Member and the
Transfer of all or any portion of his, her or its Units and shall extend to such
Member’s heirs, successors, assigns and personal representatives.

9.2 Amendments.

(a) This Agreement may be amended, supplemented, waived or modified by the
written consent of the Managing Member in its sole discretion without the
approval of any other Member or other Person; provided that except as otherwise
provided herein, no amendment may materially and adversely affect the rights of
a holder of Units, as such, other than on a pro rata basis with other holders of
Units of the same class without the consent of such holder (or, if there is more
than one such holder that is so affected, without the consent of a majority of
such affected holders in accordance with their holdings of Units), provided
further, however, that notwithstanding the foregoing, the Managing Member may,
without the written consent of any other Member or any other Person, amend,
supplement, waive or modify any provision of this Agreement and execute, swear
to, acknowledge, deliver, file and record whatever documents may be required in
connection therewith, to reflect: (1) any amendment, supplement, waiver or
modification that the Managing Member determines to be necessary or appropriate
in connection with the creation, authorization or issuance of any class of Units
or other Equity Securities in the Company or other Company securities in
accordance with this Agreement; (2) the admission, substitution, withdrawal or
removal of Members in accordance with this Agreement; (3) a change in the name
of the Company, the location of the principal place of business of the Company,
the registered agent of the Company or the registered office of the Company;
(4) any amendment, supplement, waiver or modification that the Managing Member
determines in its sole discretion to be necessary or appropriate to address
changes in U.S. federal income tax regulations, legislation or interpretation;
or (5) a change in the Fiscal Year or taxable year of the Company and any other
changes that the Managing Member determines to be necessary or appropriate as a
result of a change in the Fiscal Year or taxable year of the Company, including
a change in the dates on which distributions are to be made by the Company;
provided further, that the books and records of the Company shall be deemed
amended from time to time to reflect the admission of a new Member, the
withdrawal or resignation of a Member, the adjustment of the Units or other
interests in the Company resulting from any issuance, Transfer or other
disposition of Units or other interests in the Company, in each case that is
made in accordance with the provisions hereof. If an amendment has been approved
in accordance with this agreement, such amendment shall be adopted and effective
with respect to all Members. Upon obtaining such approvals as may be required by
this Agreement, and without further action or execution on the part of any other
Member or

 

26



--------------------------------------------------------------------------------

other Person, any amendment to this Agreement may be implemented and reflected
in a writing executed solely by the Managing Member and the other Members shall
be deemed a party to and bound by such amendment.

(b) Notwithstanding the foregoing, in addition to any other consent that may be
required, the consent of Black Canyon Management LLC shall also be required (the
“Special Consent Right”) for so long as the Black Canyon Entities collectively
hold a number of Units that is equal to or greater than 5% of the number of
Units outstanding immediately following the closing of the IPO and the related
purchase of Units by the Managing Member with the net proceeds therefrom (such
number to be adjusted for any subdivision or combination of the Units effected
after the closing of the IPO) for any amendment of this Agreement (or the rights
of the Units in connection with the authorization or issuance of any other Units
or Equity Securities of the Company) that (i) reduces the right of any Member to
receive Tax Distributions other than on a pro rata basis with a reduction in
taxable income allocable to such Member and other holders of Units of the same
class, (ii) precludes or limits the rights of any Member to exercise its
respective rights under the Exchange Agreement, (iii) requires any Member to
make a Capital Contribution (including as a condition to maintaining any rights
necessary to permit such Member to exercise its respective rights under the
Exchange Agreement), (iv) materially increases the obligations of any Member
under this Agreement, or (v) results in the Company being treated as a
corporation for tax purposes; provided, however, that if the Black Canyon
Entities collectively hold a number of Units that is less than 5% of the number
of Units outstanding immediately following the closing of the IPO and the
related purchase of Units by the Managing Member with the net proceeds therefrom
(such number to be adjusted for any subdivision or combination of the Units
effected after the closing of the IPO), then Black Canyon Management LLC shall
have the right to assign or transfer the Special Consent Right to Horizon
Holdings, LLC, provided that Horizon Holdings, LLC, together with its successors
and Permitted Transferees, collectively hold a number of Units that is equal to
or greater than 5% of the number of Units outstanding immediately following the
closing of the IPO and the related purchase of Units by the Managing Member with
the net proceeds therefrom (such number to be adjusted for any subdivision or
combination of the Units effected after the closing of the IPO).

(c) No failure or delay by any party in exercising any right, power or privilege
hereunder (other than a failure or delay beyond a period of time specified
herein) shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

9.3 Remedies. Each Member shall have all rights and remedies set forth in this
Agreement and all rights and remedies that such Person has been granted at any
time under any other agreement or contract and all of the rights that such
Person has under any applicable law. Any Person having any rights under any
provision of this Agreement or any other agreements contemplated hereby shall be
entitled to enforce such rights specifically (without posting a bond or other
security) to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by applicable law.

 

27



--------------------------------------------------------------------------------

9.4 Successors and Assigns. All covenants and agreements contained in this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective Successors in Interest; provided that no Person
claiming by, through or under a Member (whether as such Member’s Successor in
Interest or otherwise), as distinct from such Member itself, shall have any
rights as, or in respect to, a Member (including the right to approve or vote on
any matter or to notice thereof).

9.5 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

9.6 Counterparts. This Agreement may be executed simultaneously in two or more
separate counterparts, any one of which need not contain the signatures of more
than one party, but each of which shall be an original and all of which together
shall constitute one and the same agreement binding on all the parties hereto.

9.7 Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware. Any dispute relating
hereto shall be heard in the state or federal courts of Delaware, and the
parties agree to jurisdiction and venue therein.

9.8 Addresses and Notices. All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given or made when (a) delivered
personally to the recipient, (b) sent by facsimile to the recipient (with hard
copy sent to the recipient by reputable overnight courier service (charges
prepaid) that same day) if sent by facsimile before 5:00 p.m. New York time on a
Business Day, and otherwise on the next Business Day, or (c) one Business Day
after being sent to the recipient by reputable overnight courier service
(charges prepaid). Such notices, demands and other communications shall be sent
to the address for such recipient set forth on Schedule A attached hereto, or in
the Company’s books and records, or to such other address or to the attention of
such other Person as the recipient party has specified by prior written notice
to the sending party. Any notice to the Managing Member or the Company shall be
deemed given if received by the Managing Member at the principal office of the
Company designated pursuant to Section 1.5.

9.9 Creditors. None of the provisions of this Agreement shall be for the benefit
of or enforceable by any creditors of the Company or any of its Affiliates, and
no creditor who makes a loan to the Company or any of its Affiliates may have or
acquire (except pursuant to the terms

 

28



--------------------------------------------------------------------------------

of a separate agreement executed by the Company in favor of such creditor) at
any time as a result of making the loan any direct or indirect interest in
Company profits, losses, Distributions, capital or property other than as a
secured creditor.

9.10 Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute a waiver of
any such breach or any other covenant, duty, agreement or condition.

9.11 Further Action. The parties agree to execute and deliver all documents,
provide all information and take or refrain from taking such actions as may be
necessary or appropriate to achieve the purposes of this Agreement.

9.12 Entire Agreement. This Agreement, the other Transaction Documents, those
documents expressly referred to herein and other documents dated as of the
Effective Date related to the subject matter hereof embody the complete
agreement and understanding among the parties hereto and supersede and preempt
any prior understandings, agreements or representations by or among the parties
hereto, written or oral, that may have related to the subject matter hereof in
any way.

9.13 Delivery by Facsimile or Email. This Agreement, the agreements referred to
herein, and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or email with scan or facsimile attachment, shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or email to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of a
facsimile machine or email as a defense to the formation or enforceability of a
contract, and each such party forever waives any such defense.

9.14 Spousal Consent. Each Member who is an individual and is married has caused
such Person’s spouse to execute and deliver a Spousal Consent and Proxy in
substantially the form of Exhibit B.

ARTICLE X

DEFINITIONS

10.1 Definitions. Unless the context otherwise requires, the following terms
shall have the following meanings for purposes of this Agreement:

“Act” means the Delaware Limited Liability Company Act, 6 Del. L.
Sections 18-101, et seq.

 

29



--------------------------------------------------------------------------------

“Additional Member” means any Person that has been admitted to the Company as a
Member after the Effective Date pursuant to Section 2.2(b) by virtue of having
received its Membership Interest from the Company and not from any other Member
or Assignee.

“Adjusted Capital Account Deficit” means, with respect to any Person’s Capital
Account as of the end of any taxable year, the amount by which the balance in
such Capital Account is less than zero. For this purpose, such Capital Account
balance shall be (i) reduced for any items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6), and (ii) increased for any amount
such Person is obligated to contribute or is treated as being obligated to
contribute to the Company pursuant to Regulations Sections 1.704-1(b)(2)(ii)(c)
(relating to partner liabilities to a partnership) or 1.704-2(g)(1) and
1.704-2(i) (relating to minimum gain).

“Affiliate” when used with reference to another Person means any Person (other
than the Company), directly or indirectly, through one or more intermediaries,
controlling, controlled by, or under common control with, such other Person. In
addition, Affiliates of a Member shall include all its directors, managers,
officers and employees in their capacities as such.

“Agreement” has the meaning set forth in the preamble.

“Assignee” means any Transferee to which a Member or another Assignee has
Transferred all or a portion of its interest in the Company in accordance with
the terms of this Agreement, but that is not a Member.

“Assumed Tax Rate” means, for any taxable year, the highest marginal effective
rate of federal, state and local income tax applicable to an individual resident
in Los Angeles, California (or, if higher, a corporation doing business in Los
Angeles, California) determined by applying the rates applicable to ordinary
income (in cases where taxes are being determined on ordinary income allocated
to a Member) and capital gains (in cases where taxes are being determined on
capital gains allocated to a Member), and by assuming that state and local
income taxes are not deductible in computing a Member’s liability for federal
income tax.

“Bankruptcy” means, with respect to any Person, the occurrence of any of the
following events: (a) the filing of an application by such Person for, or a
consent to, the appointment of a trustee or custodian of such Person’s assets;
(b) the filing by such Person of a voluntary petition in Bankruptcy or the
seeking of relief under Title 11 of the United States Code, as now constituted
or hereafter amended, or the filing of a pleading in any court of record
admitting in writing such Person’s inability to pay its debts as they become
due; (c) the failure of such Person to pay its debts as such debts become due;
(d) the making by such Person of a general assignment for the benefit of
creditors; (e) the filing by such Person of an answer admitting the material
allegations of, or such Person’s consenting to, or defaulting in answering, a
Bankruptcy petition filed against him in any Bankruptcy proceeding or petition
seeking relief under Title 11 of the United States Code, as now constituted or
as hereafter amended; or (f) the entry of an order, judgment or decree by any
court of competent jurisdiction adjudicating such Person a bankrupt or insolvent
or for relief in respect of such Person or appointing a trustee or custodian of
such Person’s assets and the continuance of such order, judgment or decree
unstayed and in effect for a period of 60 consecutive calendar days.

 

30



--------------------------------------------------------------------------------

“Black Canyon Entities” means Black Canyon Direct Investment Fund L.P., a
Delaware limited partnership, Black Canyon Investments L.P., a Delaware limited
partnership, Canyon Value Realization Fund, L.P., a Delaware limited
partnership, The Canyon Value Realization Master Fund, L.P., a Cayman Islands
limited partnership, and Loudon Partners, LLC, a Delaware limited liability
company, and their respective successors and Permitted Transferees.

“Business Day” means any calendar day other than a Saturday, Sunday or other day
on which commercial banks in New York, New York are authorized or required to
close.

“Capital Account” has the meaning set forth in Section 2.3(a).

“Capital Contributions” means any cash, cash equivalents or, at the consent of
the Managing Member, the Fair Market Value of other property that a Member
contributes to the Company with respect to any Unit or other Equity Securities
issued pursuant to Article II (net of liabilities assumed by the Company or to
which such property is subject).

“Certificate” has the meaning set forth in the preamble.

“Class A Common Stock” means the shares of Class A common stock, par value $0.01
per share, of Malibu Boats.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

“Company” has the meaning set forth in the preamble.

“Company Minimum Gain” has the meaning set forth for the term “partnership
minimum gain” in Regulations Section 1.704-2(d).

“Control” means, when used with reference to any Person, the power to direct the
management or policies of such Person, directly or indirectly, by or through
stock or other equity ownership, agency or otherwise, or pursuant to or in
connection with an agreement, arrangement or other understanding (written or
oral); and the terms “controlling” and “controlled” shall have meanings
correlative to the foregoing.

“Custody Agreement and Power of Attorney” has the meaning set forth in
Section 7.6(c).

“Depreciation” has the meaning set forth in the definition of “Net Income” or
“Net Loss” under paragraph (e) therein.

“Distribution” means each distribution after the Effective Date made by the
Company to a Member, whether in cash, property or securities of the Company,
pursuant to, or in respect of, Article III or Article VIII.

“Economic Interest” means the right to allocations of items of income, gain,
loss, deduction, credit or similar items and the right to Distributions of cash
and other property as provided in Article III, Article IV, Article VIII and
Article IX of this Agreement and the Act, but shall not include any right to
participate in the management or affairs of the Company or any right to receive
information concerning the business and affairs of the Company, in each case,
except as expressly otherwise provided in this Agreement or required by the Act.

 

31



--------------------------------------------------------------------------------

“Effective Date” has the meaning set forth in the preamble.

“Effective Time” has the meaning set forth in the recitals.

“Equity Securities” means, as applicable, (a) any capital stock, membership
interests or other share capital, (b) any securities directly or indirectly
convertible into or exchangeable for any capital stock, membership interests or
other share capital or containing any profit participation features, (c) any
rights or options directly or indirectly to subscribe for or to purchase any
capital stock, membership interests, other share capital or securities
containing any profit participation features or to subscribe for or to purchase
any securities directly or indirectly convertible into or exchangeable for any
capital stock, membership interests, other share capital or securities
containing any profit participation features, (d) any share appreciation rights,
phantom share rights or other similar rights, or (e) any Equity Securities
issued or issuable with respect to the securities referred to in clauses
(a) through (d) above in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization.

“Exchange Agreement” means the Exchange Agreement dated on or about the date
hereof between the Company, the Members and Malibu Boats.

“Exchange Registration” has the meaning ascribed to such term in the
Registration Rights Agreement.

“Fair Market Value” means, with respect to any asset or securities, the fair
market value for such assets or securities as between a willing buyer and a
willing seller in an arm’s length transaction occurring on the date of
valuation, taking into account all relevant factors determinative of value, as
determined in good faith by the Managing Member.

“Family Group” means for any individual, such individual’s current or former
spouse, their respective parents, descendants of such parents (whether natural
or adopted) and the spouses of such descendants, and any trust, limited
partnership, corporation or limited liability company established solely for the
benefit of such individual or such individual’s current or former spouse, their
respective parents, descendants of such parents (whether natural or adopted) or
the spouses of such descendants.

“Fiscal Year” means the fiscal year of the Company, which unless otherwise
determined by the Managing Member in its sole discretion shall be each period
ending on June 30.

“Follow-On Holdback Period” has the meaning set forth in Section 7.6(e).

“Governmental Entity” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government, including any court, in each case, having jurisdiction over the
Company or any of its Subsidiaries or any of the property or other assets of the
Company or any of its Subsidiaries.

 

32



--------------------------------------------------------------------------------

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a) the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross Fair Market Value of such asset on the date of the
contribution;

(b) the Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross Fair Market Values as of the following times:

(i) the acquisition of an additional interest in the Company after the Effective
Date by a new or existing Member in exchange for more than a de minimis Capital
Contribution, if the Managing Member reasonably determines that such adjustment
is necessary or appropriate to reflect the relative Economic Interests of the
Members in the Company;

(ii) the grant of an interest in the Company (other than a de minimis interest)
as consideration for the provision of services to or for the benefit of the
Company or any of its Subsidiaries by an existing or a new Member acting in a
“partner capacity,” or in anticipation of becoming a “partner” (in each case
within the meaning of Regulations Section 1.704-1(b)(2)(iv)(d)).

(iii) the Distribution by the Company to a Member of more than a de minimis
amount of Company property as consideration for an interest in the Company, if
the Managing Member reasonably determines that such adjustment is necessary or
appropriate to reflect the relative Economic Interests of the Members in the
Company; and

(iv) the liquidation of the Company within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g);

(c) the Gross Asset Value of any Company asset distributed to a Member shall be
the gross Fair Market Value of such asset on the date of Distribution;

(d) the Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that Gross Asset
Values shall not be adjusted pursuant to this subparagraph (d) to the extent
that the Managing Member determines that an adjustment pursuant to
subparagraph (b) of this definition of Gross Asset Value is necessary or
appropriate in connection with a transaction that would otherwise result in an
adjustment pursuant to this subparagraph (d); and

(e) with respect to any asset that has a Gross Asset Value that differs from its
adjusted tax basis, Gross Asset Value shall be adjusted by the amount of
Depreciation rather than any other depreciation, amortization or other cost
recovery method.

 

33



--------------------------------------------------------------------------------

“HSR Act” has the meaning set forth in Section 8.7.

“Incidental Registration” has the meaning set forth in Section 7.6(a).

“Income” means individual items of Company income and gain determined in
accordance with the definitions of Net Income and Net Loss.

“Indemnified Parties” has the meaning set forth in Section 7.6(e).

“IPO Transactions” has the meaning set forth in the recitals.

“Loss” means individual items of Company loss and deduction determined in
accordance with the definitions of Net Income and Net Loss.

“Malibu Boats” has the meaning set forth in the preamble.

“Malibu Boats Excess Tax Distribution” has the meaning set forth in
Section 3.4(b).

“Managing Member” means Malibu Boats and its successors and assigns and any
substitute Managing Member appointed in accordance with the terms of this
Agreement.

“Member” means each Person listed on Schedule A attached hereto and each other
Person who is hereafter admitted as a Member in accordance with the terms of
this Agreement and the Act. The Members shall constitute the “members” (as such
term is defined in the Act) of the Company. Any reference in this Agreement to
any Member shall include such Member’s Successors in Interest to the extent such
Successors in Interest have become Substituted Members in accordance with the
provisions of this Agreement. Except as otherwise set forth herein or in the
Act, the Members shall constitute a single class or group of members of the
Company for all purposes of the Act and this Agreement.

“Member Minimum Gain” means minimum gain attributable to Member Nonrecourse Debt
determined in accordance with Regulations Section 1.704-2(i).

“Member Nonrecourse Debt” has the meaning set forth for the term “partner
nonrecourse debt” in Regulations Section 1.704-2(b)(4).

“Membership Interest” means, with respect to each Member, such Member’s Economic
Interest and rights as a Member.

“Net Income” or “Net Loss” means, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such Fiscal Year or
other period, determined in accordance with Code Section 703(a) (for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in such taxable
income or loss), with the following adjustments:

(a) any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Income or Net Loss pursuant to
this definition of Net Income or Net Loss shall be added to such taxable income
or loss;

 

34



--------------------------------------------------------------------------------

(b) any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income or Net Loss pursuant to this definition of Net Income or Net Loss
shall be subtracted from such taxable income or loss;

(c) in the event the Gross Asset Value of any Company asset is adjusted pursuant
to subparagraph (b) or (c) of the definition of Gross Asset Value, the amount of
such adjustment shall be taken into account as gain (if the adjustment increases
the Gross Asset Value of the asset) or loss (if the adjustment decreases the
Gross Asset Value of the asset) from the disposition of such asset for purposes
of computing Net Income or Net Loss;

(d) gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

(e) in lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, with
respect to a Company asset having a Gross Asset Value that differs from its
adjusted basis for tax purposes, “Depreciation” with respect to such asset shall
be computed by reference to the asset’s Gross Asset Value in accordance with
Treasury Regulation Section 1.704-1(b)(2)(iv)(g);

(f) to the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) or 743(b) is required pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m) to be taken into account in determining Capital
Accounts as a result of a Distribution other than in liquidation of a Member’s
interest in the Company, the amount of such adjustment shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases the basis of the asset) from the disposition of the
asset and shall be taken into account for purposes of computing Net Income or
Net Loss;

(g) Any Income or Loss that is allocated under Section 4.2 shall be excluded for
purposes of computing Net Income or Net Loss.

“Notice” has the meaning set forth in Section 2.1(f)(i).

“Officers” has the meaning set forth in Section 5.1.

“Original Agreement” has the meaning set forth in the recitals.

“Other Registration Rights” means the registration rights of any holder of
securities of Malibu Boats granted other than pursuant to this Agreement,
including any rights granted pursuant to the Registration Rights Agreement.

 

35



--------------------------------------------------------------------------------

“Percentage Interest” of each Member is set forth on Schedule A hereto, which
may be amended from time to time and which shall be equal to a fraction
(expressed as a percentage), the numerator of which is the number of Units held
by such Member and the denominator of which is the number of Units held by all
the Members (it being understood that if the Company hereafter issues any Equity
Securities other than the Units, then this definition shall be changed pursuant
to an amendment of this Agreement in accordance with the terms hereof).

“Permitted Transferee” means, with respect to any Member, (a) its Affiliates
(including, in the case of any Member that is an entity, any distribution by
such Member to its members, partners or shareholders (the “Member’s Owners”),
and any related distributions by the Member’s Owners to their respective
members, partners or shareholders), (b) in the case of an individual, any member
of its Family Group.

“Person” means an individual, a partnership (including a limited partnership), a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization, association or other
entity or a Governmental Entity.

“Quarterly Estimated Tax Periods” means the two, three, and four calendar month
periods with respect to which Federal quarterly estimated tax payments are made.
The first such period begins on January 1 and ends on March 31. The second such
period begins on April 1 and ends on May 31. The third such period begins on
June 1 and ends on August 31. The fourth such period begins on September 1 and
ends on December 31.

“Registration Rights Agreement” means the Registration Rights Agreement dated on
or about the date hereof among Malibu Boats and certain of the Members.

“Registrable Securities” means shares of Class A Common Stock that may be
delivered in exchange for Units and other shares of Class A Common Stock
otherwise held by a Member from time to time. For purposes of this Agreement, a
Person shall be deemed to be a holder of Registrable Securities and such
Registrable Securities shall be deemed to be in existence whenever such Person
has the right to acquire such Registrable Securities (upon conversion, exchange
or exercise in connection with a transfer of securities or otherwise, but
disregarding any restrictions or limitations upon the exercise of such right
other than vesting), whether or not such acquisition has actually been effected,
and such Person shall be entitled to exercise the rights of a holder of
Registrable Securities hereunder. For purposes of this Agreement, as to any
particular Member, Registrable Securities shall cease to be Registrable
Securities when and to the extent that (i) such Registrable Securities (A) have
been sold in a transaction registered under the Securities Act, (B) have been
sold pursuant to Rule 144 under the Securities Act (or any successor provision
then in effect) or (C) in the case of any Registrable Securities that are not
“restricted securities” for purposes of Rule 144 under the Securities Act, have
been sold by a Person who is not an “affiliate” of Malibu Boats for purposes of
Rule 144 in reliance upon Section 4(a)(1) of the Securities Act, (ii) the holder
of such Registrable Securities is not an “affiliate” of Malibu Boats for
purposes of Rule 144 and is eligible to sell all Registrable Securities held by
such Person pursuant to Rule 144(b)(1) under the Securities Act in any
three-month period without limitation under any of the other requirements of
Rule 144, (iii) in the case of any Registrable Securities that are not
“restricted securities” for purposes of Rule 144 under the Securities Act, the
Member is not an “affiliate” of Malibu Boats for purposes of Rule 144 and

 

36



--------------------------------------------------------------------------------

is eligible to publicly sell such securities in reliance upon Section 4(a)(1) of
the Securities Act (or any successor provision then in effect); or (iv) such
Registrable Securities cease to be outstanding (or issuable upon exchange).

“Regulations” means the regulations, including temporary regulations,
promulgated by the United States Treasury Department under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

“Regulatory Allocations” has the meaning set forth in Section 4.2(g).

“Securities Act” means the United States Securities Act of 1933, as amended, and
applicable rules and regulations thereunder. Any reference herein to a specific
section, rule or regulation of the Securities Act shall be deemed to include any
corresponding provisions of future law.

“Special Consent Right” has the meaning set forth in Section 9.2(b).

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (b) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall be or control any managing member,
general partner or analogous controlling Person of such limited liability
company, partnership, association or other business entity. For purposes hereof,
references to a “Subsidiary” of any Person shall be given effect only at such
times that such Person has one or more Subsidiaries and, unless otherwise
indicated, the term “Subsidiary” refers to a Subsidiary of the Company.

“Substituted Member” means any Person that has been admitted to the Company as a
Member pursuant to Section 7.2 by virtue of such Person receiving all or a
portion of a Membership Interest from a Member or its Assignee and not from the
Company.

“Successor in Interest” means any (a) trustee, custodian, receiver or other
Person acting in any Bankruptcy or reorganization proceeding with respect to,
(b) assignee for the benefit of the creditors of, (c) trustee or receiver, or
current or former officer, director or partner, or other fiduciary acting for or
with respect to the dissolution, liquidation or termination of, or (d) other
Transferee, executor, administrator, committee, legal representative or other
successor or assign of, any Member, whether by operation of law or otherwise
(including any Person acquiring (whether by merger, consolidation, sale,
exchange or otherwise) all or substantially all of the assets or Equity
Securities of the Company and its Subsidiaries).

 

37



--------------------------------------------------------------------------------

“Tax Distribution” has the meaning set forth in Section 3.4(a).

“Tax Matters Member” has the same meaning as “tax matters partner” set forth in
Section 6231 of the Code.

“Tax Receivable Agreement” means the Tax Receivable Agreement dated on or about
the date hereof between Malibu Boats, the Company and the current Members.

“Transaction Documents” means, collectively, this Agreement, the Exchange
Agreement and the Tax Receivable Agreement.

“Transfer” means any sale, transfer, assignment, pledge, mortgage, exchange,
hypothecation, grant of a security interest or other direct or indirect
disposition or encumbrance of an interest (whether with or without
consideration, whether voluntarily or involuntarily or by operation of law). The
terms “Transferee,” “Transferor,” “Transferred,” and other forms of the word
“Transfer” shall have the correlative meanings.

“Underwriters” has the meaning set forth in the recitals.

“Unit” has the meaning set forth in Section 2.1(a).

“Unvested Units” has the meaning set forth in Section 2.2(c).

10.2 Interpretative Matters. In this Agreement, unless otherwise specified or
where the context otherwise requires:

(a) the headings of particular provisions of this Agreement are inserted for
convenience only and will not be construed as a part of this Agreement or serve
as a limitation or expansion on the scope of any term or provision of this
Agreement;

(b) words importing any gender shall include other genders;

(c) words importing the singular only shall include the plural and vice versa;

(d) the words “include,” “includes” or “including” shall be deemed to be
followed by the words “without limitation”;

(e) the words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement;

(f) references to “Articles,” “Exhibits,” “Sections” or “Schedules” shall be to
Articles, Exhibits, Sections or Schedules of or to this Agreement;

(g) references to any Person include the successors and permitted assigns of
such Person;

 

38



--------------------------------------------------------------------------------

(h) the use of the words “or,” “either” and “any” shall not be exclusive;

(i) wherever a conflict exists between this Agreement and any other agreement,
this Agreement shall control but solely to the extent of such conflict;

(j) references to “$” or “dollars” means the lawful currency of the United
States of America;

(k) references to any agreement, contract or schedule, unless otherwise stated,
are to such agreement, contract or schedule as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof; and

(l) the parties hereto have participated jointly in the negotiation and drafting
of this Agreement; accordingly, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party hereto by virtue of the authorship of any
provisions of this Agreement.

[END OF PAGE]

[SIGNATURE PAGES FOLLOW]

 

39



--------------------------------------------------------------------------------

SIGNATURE PAGES TO

LIMITED LIABILITY COMPANY AGREEMENT

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.

 

MALIBU BOATS HOLDINGS, LLC By: Malibu Boats, Inc., its Managing Member By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBER: MALIBU BOATS INVESTOR, LLC By:  

/s/ Michael Hooks

Name:   Michael Hooks Title:   Authorized Signatory

[SIGNATURE PAGES CONTINUE ON NEXT PAGE]

Signature Page to

First Amended and Restated LLC Agreement of

Malibu Boats Holdings, LLC



--------------------------------------------------------------------------------

JOINDER

For good and valuable consideration, the receipt and adequacy of which is
acknowledged and confessed, Malibu Boats, Inc., a Delaware corporation (“Malibu
Boats”), does hereby join this Agreement solely with respect to its rights and
obligations set forth under Sections 2.1, 3.4 and 7.6 of the Agreement. This
Joinder will apply to, be binding in all respects upon and inure to the benefit
of the successors and permitted assigns of Malibu Boats.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

JOINDER

For good and valuable consideration, the receipt and adequacy of which is
acknowledged and confessed, Black Canyon Management LLC, a Delaware limited
liability company (“Black Canyon Management”), does hereby join this Agreement
solely with respect to its rights and obligations set forth under Sections 7.5
and 9.2 of the Agreement. This Joinder will apply to, be binding in all respects
upon and inure to the benefit of the successors and permitted assigns of Black
Canyon Management.

 

BLACK CANYON MANAGEMENT LLC By:  

/s/ Michael Hooks

Name:  

Michael Hooks

Title:  

Managing Member

JOINDER

For good and valuable consideration, the receipt and adequacy of which is
acknowledged and confessed, Horizon Holdings LLC, a Delaware limited liability
company (“Horizon”), does hereby join this Agreement solely with respect to its
rights and obligations set forth under Section 9.2 of the Agreement. This
Joinder will apply to, be binding in all respects upon and inure to the benefit
of the successors and permitted assigns of Horizon.

 

HORIZON HOLDINGS LLC By:  

/s/ Phillip S. Estes

Name:  

Phillip S. Estes

Title:  

Managing Member

 

Signature Page to

First Amended and Restated LLC Agreement of

Malibu Boats Holdings, LLC



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF MEMBERS

 

Name and Address of Member

   Number of
Units      Percentage
Interest     Capital
Contributions  

Malibu Boats, Inc.

     —           —        $ —     

Black Canyon Direct Investment Fund L.P.

     4,351,580         25.490 %      13,422,718.63   

Canyon Value Realization Fund, L.P.

     539,425         3.160 %      1,663,891.36   

Black Canyon Investments, L.P.

     752,817         4.410 %      2,322,111.85   

Malibu Holdings, LP

     934,706         5.475 %      2,184,864.51   

Horizon Holdings LLC

     2,983,250         17.475 %      229,119.88   

Loudon Partners LLC

     432,667         2.534 %      1,114,633.61   

Malibu Holdco A, LLC

     3,011,270         17.639 %      9,288,447.42   

Malibu Holdco B, LLC

     400,564         2.346 %      1,235,564.36   

Springer, Jack

     568,500         3.330 %      15,482.94   

Wilson, Wayne

     269,900         1.581 %      15,482.94   

Gasper, Dan

     139,945         0.820 %      276,112.50   

Gaines, Paul

     95,454         0.559 %      220,890.00   

Anderson, Ritchie

     185,901         1.089 %      —     

Mccall, Adam

     80,346         0.471 %      —     

Bennett, Barry

     79,545         0.466 %      184,075.00   

Farmer, Dan

     47,727         0.280 %      110,445.00   

Clothier, Steven

     42,871         0.251 %      110,445.00   

Bryant, David

     31,818         0.186 %      73,630.00   

Farmer, Lani

     31,818         0.186 %      73,630.00   

Kelley, Dennis

     31,818         0.186 %      73,630.00   

Livesay, Stephen

     31,818         0.186 %      73,630.00   

Smith, Mitch

     31,818         0.186 %      73,630.00   

Davenport, Scott

     32,211         0.189 %      —     

Little, Lynn

     32,211         0.189 %      —     

Kent, Debbie

     16,106         0.094 %      —     

Ward, Greg

     16,106         0.094 %      —     

Dugger, Corey

     16,106         0.094 %      —     

True, Peggy

     16,106         0.094 %      —     

Ditchfield, Brad

     8,065         0.047 %      —     

Merced OKR, LLC

     1,372,599         8.040 %      3,251,908.76   

Singer, Paul

     226,038         1.324 %      582,318.75   

Woods, Randy

     38,817         0.227 %      100,000.00   

Childres, Douglas

     107,178         0.628 %      276,112.50   

Banks, Robin

     42,871         0.251 %      110,445.00   

Verna, Heidi

     42,871         0.251 %      110,445.00   

Evans, Chris

     28,581         0.167 %      73,630.00   

 

B-1



--------------------------------------------------------------------------------

SCHEDULE B

Consent of Spouse and Proxy

I acknowledge that I have read the foregoing Limited Liability Company Agreement
and that I know its contents. I am aware that by its provisions the Membership
Interest of the Company held by me, my spouse, or either or both of us,
including my community property interest in such Membership Interest, if any, is
subject to transfer restrictions and other restrictions pursuant to the Limited
Liability Company Agreement. I hereby agree and consent that such Membership
Interest and my interest in it, if any, are subject to all of the provisions of
the foregoing Limited Liability Company Agreement and that I will take no action
at any time to hinder operation of, or violate, the foregoing Limited Liability
Company Agreement. I hereby grant to my spouse an irrevocable proxy, coupled
with an interest, with power of substitution, with respect to all matters
relating to such Membership Interest, including the voting and transfer thereof.

 

By:  

 

Name:  

 

Spouse:  

 

Address:  

 

 

 

 

 

Tel:  

 

Fax:  

 

 

B-1